                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

   TRAVIS AND JESSICA FRITZ      )    Docket No. 3:17-CV-433
   as Third Party Beneficiaries of
                                 )
   LAXMIJI, LLC individually and )
   LAXMIJI, LLC d/b/a MOUNTAIN   )
   VISTA INN & SUITES, BHARAT    )
   PATEL individually and BHARAT ) DISTRICT JUDGE THOMAS A. VARLAN
   PATEL d/b/a MOUNTAIN VISTA    )
                                 ) CHIEF MAGISTRATE JUDGE H.
                                 ) BRUCE GUYTON
   INN & SUITES, JAGRUTI PATEL,  )
                                 )
        Plaintiffs,              )
                                 )
   vs.                           )
                                 )
   LIBERTY SURPLUS INSURANCE     )
   CORPORATION and ST. PAUL FIRE )
   AND MARINE INSURANCE          )
   COMPANY,                      )
                                 )
        Defendants.              )
                                 )

                        DECLARATION OF KENNETH M. SUGGS

          1.     I am an attorney representing the Plaintiffs in the above-captioned matter.

          2.     I make this declaration pursuant to 28 U.S.C. § 1746 in support of Plaintiffs’

   Motion for Partial Summary Judgment.

          3.     Attached as Exhibit 1 is a true and correct copy of a report of the Pigeon

   Force Fire Department received by Plaintiffs’ counsel, dated February 15, 2014.

          4.     Attached as Exhibit 2 is a true and correct copy of the expert report of

   Timothy R. McAuley, M.S., Ph.D., dated February 15, 2019.

          5.     Attached as Exhibit 3 is a true and correct copy of a report of the Pigeon

   Force Police Department received by Plaintiffs’ counsel, dated February 15, 2014.


                                                                             EXHIBIT 1
Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 1 of 95 PageID #: 523
          6.        Attached as Exhibit 4 is a true and correct copy of a commercial general

   liability policy in Plaintiffs’ counsel’s possession issued by St. Paul Fire and Marine to

   Community Associations, PG, Inc., with Laxmiji, Inc. as an additional insured, effective as

   to Laxmiji, Inc. from 6/28/13 to 6/28/14.

          7.        Attached as Exhibit 5 is a true and correct copy of a certificate of good

   standing of Community Associations PG, Inc. issued by the Illinois Secretary of State, dated

   April 3, 2019.

          8.        Attached as Exhibit 6 is a true and correct copy of correspondence from Amy

   Worrell Sterling to Plaintiffs’ counsel containing revised answers to interrogatories

   propounded by Jessica Fritz, dated March 4, 2019.

          I declare under penalty of perjury that the foregoing is true and correct.

   Executed on: April 3, 2019                                   /s/ Kenneth M. Suggs
                                                                Kenneth M. Suggs




                                                    2

Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 2 of 95 PageID #: 524
           EXHIBIT 1 TO SUGGS DECLARATION




Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 3 of 95 PageID #: 525
                                                       MM           DD               yyyy                                                                                                        O oelete
A                                                                                                                                                                                                                          NFIRS -1
       178133             I     ITN    I            ~ ~                        I      2014           I         1001        I      114-0000150                        I    I       0001           ~ Change                   Basic
       FDID                     State *              Incident Date                                             Station             Incident Number                        E:xposure
            *                                                              *                                                                               *                              *      O No Activity
                                            □ Check        th1. s box to Indicate that the address !or thl:s incl.dent 1.s provide d on the W1ldland Fire
                                                                                                                                                                                   Census Tract
                                                     Module In Sect.1.on B "'Alternative Loca t 10n Spec1tlcation" . Use only for Wildland !ires .
                                                                                                                                                                                                      I                  1-LJ
B       Location*
       ~Street address
       □ Intersection
                                            I          2647 1        L_J            I Parkwa1:                                                                                                       I IStreet Type I LJ
                                        Number / Milepost Pt"efi x                  Street or Highway                                                                                                                 Suffix
       O in front of
                                            I                   I     !Pigeon Forge                                                                                           I   l'.m_J      137868                 1-10010          I
       ORear of                                                                                                                                                                   State         Zip Code
                                        Apt . /Suite/Room             City
       □ Adjacent to
       □ Directions
                                            I                                                                                                                                                                                        I
                                            Cross street or directions , as aool icable
                                                                                                                                              Midnight is 0000
       Incident Type                                                                                                                                                                                 E 2 Shift            & Alarms
C
                          *
           I jcarbon monoxide incident
                                                                                   El       Date & Times
                                                                                                                                                                                                                   Local Option
1424                                                                          I Check
                                                                                dates a r e
                                                                                            boxes i f
                                                                                                    t he
                                                                                                                           Month        Day            Year                   Hr Min Sec
Incident   Type                                                                    same as Al a rm             ALARM always required
                                                                                                                                                                                                 I    ~             LJ       ICITYl       I
       Aid Given or Received*
                                                                                   Date .
                                                                                                 Al.arm *                  L.Q±l ~               I         201411 10: 41 : 30                        Shift or       Alarms   District
D                                                                                                                                                                                                    Platoon
                                                                                                        ARRIVAL          required, unless canceled or did not arrive
1 □Mutual aid received
                                                I            _i n                   I!]          Arrival*            L.Q±l ~ I                             20141110: 42: 23                      IE 3
2   □ Automatic    aid recv.                     Their FDID Their
                                                                    State                                  CONTROLLED Optional , Except for             wildla nd fires                                   Special Studies
3   Q Mutual aid given
                                                                                                                                                                                                                   Local Option
4    □ Au tomati c aid given
                                                I                      I            Ocontrolled                            LJ LJ                 I                       11                      I
5   Oother aid given                                     Their
                                                    Incident Number
                                                                                              LAST UNIT CLEARED,
                                                                                        Last Unit
                                                                                                                                     required except           for   wildland fires
                                                                                                                                                                                                     ISpecial          I ISpecial         l
N   [R!None
                                                                                    I!] Cleared          ~                             ~         I
                                                                                                                                                           20141112:27:47                        j    Study !DH           Study Value


F     Actions Taken*                                                               Gl               Resources*                                       G 2 Estimated Dollar Losses                                          & Values

                                                                                            ~
                                                                                                    Chec k this box and skip this                          LOSSES:            Required for all fires if known. Optional
                                                                                                    section if an Apparatus or                                                for non fires .                                       None
               I II nvestigate
                                                                                                    Personnel form is use d .
    186                                                                    I                                                                                                                  I, I                                   □
                                                                                                           Apparatus            Personnel Property $ I                                                    000 1 , I       0001
     Pr imary Acti o n Take n ( l l
                                                                               Suppression               I                   II                 I Contents $I                                 I,I                                    □
                                                                                                                                                                                                          000 1 ,I        000 1
    153           I
               !Evacuate area                                             I                                                                     I PRE-INCIDENT
    Additional Action Taken 12)                                                                      EMS
                                                                                                         I                   II                                                         VALUE:       Optional

                                                                                                Other              0002 1 I            0007 1
    151        I
               !Ventilate
    Additional Action Taken (3)
                                                                          I                                I                                         Property $ I                             I,I         0001 , I        000 1
                                                                                                                                                                                                                                     □
                                                                                            □
                                                                                                    Check box if resource counts
                                                                                                    include aid received r esources .                Contents $I                              I,I         0001 ,I         0001
                                                                                                                                                                                                                                     □
Completed Modules H l                       * Casual tiesO None                                            Hazardous Materials Rel ease                                                   I     Mixed Use Property

                                                                                                                                                                                                     -
                                                                                                H3
O Fire-2                                               Deaths         Injuries                  N □None                                                                                       NN X Not Mixed
                                                                                                                                                                                              10      Assembly use
O structure- 3                        Fire                                                      1 □Natural Gas:
                                      Service I                      11                     I                                   :slow leak, no e vauation or Hazl-w.t a ct.ion•
                                                                                                                                                                                              20 -Education use
□ civil Fire Cas.-4                                                                             2 □ Propane gas:                <21 lb . ta.nk Ca• in home JlB,Q gri l l)                     33 '"""Medical use
OFire Serv. Cas.-5                                                                              3 □ Gasoline:                                                                                 40 '""Residential use
                                      Civilian!                      11                     I                              vehicle fuel t.a.nk or portabl• container
                                                                                                                                                                                              51 '""Row of stores
[RjEMS-6
O HazMat-7
0 Wildland Fire- 8
                                      H2             Detector
                                           Required f or Confined Fires .
                                      1 □Detector           alerted occupants
                                                                                                4    □ Kerosene :          fuel burning e quipm,ant or port.A.bl• .storage

                                                                                                5 □ Diesel fuel/fuel oil : vehicl• tuel tank or portabl•
                                                                                                6 □ Household solvents: hotnie/ot'tic• •pill , cleanup only
                                                                                                                                                                                              58      -
                                                                                                                                                                                              53 - Enclosed mall
                                                                                                                                                                                                      Bus. & Residential
                                                                                                                                                                                              59 '""" office use
[RjApparatus-9                                                                             7 □ Motor oil: from. •ngin• or portAble cont•iner                                                  60 '"""Industrial use


                                                                                                                                                                                                     --
                                                                                      them 8 □ Paint: from. pa.int can.s t o t.a.lin9 < 55 gdlona                                             63 - Military use
 IZ}Personnel-10                      2 O    oetector did not alert
                                                                                                                                                                                                      Farm use
                                                                                                                                                                                              65
 OArson-ll                            UO        un known                                   0 □ Other: Special HazH.at • c t.ion• ~ i r ed or spi ll                      > 5 ~g al .,         00      Other mix ed use
                                                                                                                                                                                                     ~
                                                                                                                      Pl•••• c,-,nl•t• th• HazM.at f onn


J      Property Use*                       Structures                               3 41    D Clinic, clinic                   type infirmary              539 □ Household goods,sales,repairs
                                                                                    342 0 Doctor/dentist office                                            579 0 Motor vehicle/boat sales/repair
131    □ church, place of worship                                                   361 0 Prison or jail, not juvenile                                     571       D
                                                                                                                                                                 Gas or service station
1 61   □ Restaurant or cafeteri a                                                   419     D
                                                                                            1-or 2-family dwelling                                         599 D Business office
162    □ Bar/Tavernor nightclub                                                     429 □ Multi-family dwelling                                            615       D
                                                                                                                                                                 Electric generating plant
213    □ Elementaryschool or kindergarten                                           43 9    D
                                                                                            Rooming /boarding house                                        629       D
                                                                                                                                                                 Laboratory/science lab
215   O High school or junior high                                                  4 4 9 ~ Commercial hotel or motel                                      700       D
                                                                                                                                                                 Manufacturing plant
241 □ college, adult education                                                      459 □ Residential, board and care                                      819 □Livestock /poultry storage(barn)
3 1 1 □ care facility for the aged                                                  464 □ Dormitory/barracks                                               882 □ Non-residential parking garage
331 □ Hospital                                                                      5 1 9 O Food and beverage sales                                        891       □ warehouse

       Outside                                                                      936 □ vacant lot                                                       98 1 O Construction site
124    □ Playground or park                                                         938 [praded/care for p l ot of land                                    984       D
                                                                                                                                                                  Industrial plant yard
655    □ crops or orchard                                                           946 □ Lake, river , stream
                                                                                                                                                                Lookup and enter a Property Use code only if
669    □ Forest (timberland)                                                        951 0Railroad right of way                                                  you have NOT checked a Property Use box :
807    O outdoor storage area                                                       960 □ other street                                                          Property Use                    1449           I
919    0 Dump or sanitary landfill                                                  961 □ Highway/divided highway
931    □ Open land or field                                                         962 □ Residential street/driveway                                          !Hotel/motel , commercial          I
                                                                                                                                                                        NFIRS-1 Revision 03/11/99




            Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 4 of 95 PageID #: 526
Pigeon ,orge ,ire Department                                                                                                                                                  78133            02/15/2014               XX-XXXXXXX
Kl         Person/Entity Invol ved                         I                                                                      I    IArea Code 1-   1            1- 1                I
           Local Option                                     Business name ( if applicable)                                                             Phone Number



 □ Check This Box i f
                                 I          I IFirst Name                                        I   L__J I                                                                 I [_J
                                 Mr.,Ms ., Mrs .                                                     Ml        Last Name                                                        Suf fix
   same address as
      incident location .
      Then skip the three
      duplicate address          INumber
                                                     I     L__J I
                                                                       Street or Highway
                                                                                                                                                       I IS treet   Type
                                                                                                                                                                            I LJ
                                                            Prefi x                                                                                                           Suffix
      lines .
                                 I                                               I      I             I ICity
                                                                                      Apt . /Suite/Room
                                                                                                                                                                                      I
                                  Post Off ice Box

                                 L__J      IZip Code            1- 1              I
                                  S tate

     OMore       peopl e involved? Che ck this b o x and atta ch Suppleme nta l Fo rms (NFIRS-l S) a s necessary


K2 Owner             o   Same as person in vol vcd?
                         Then check this box and s kip
                         The rest of t his section .
                                                           !Mountai n Vista Inn                  &    Suites                     I     ! 865       1- 1908          1-1 6949          I
    Local Opti o n                                         Business name ( if Applicable)                                              Area Code       Phone Number




 O Check this box if
                                 I          I
                                 Mr.,Ms ., Mrs .
                                                    !BERT
                                                    First Name
                                                                                                 I   L__J ! PATEL
                                                                                                     Ml        Last Name
                                                                                                                                                                            I L__J
                                                                                                                                                                               Suffix
      same address a s
      incident location.
      1'hen s klp the three      INumber             I     L_JI                                                                                            IStreet Type I LJ
      duplicate address                                     Prefix     Street or Hi g hway                                                                                Su(fix
      lines .
                                 / P . O . Box 10
                                  Post Office Box
                                                                                 I      I
                                                                                      Apt. /Suite/Room
                                                                                                      I    !Pigeon Forge
                                                                                                           City
                                                                                                                                                                                      I
                                 ~ j37868                       1- 10010          I
                                  State    Zip Cod e

L      Remar ks
      Local Option
 Dispatched to a EMS call with SCAS 1TII 12 in room 108 at the stated address to 2 patients
 having c h est pain , dizziness and arm numbness .   On scene FF/ EMT- P Huskey I FF/ EMT- IV ' S
 Morgan and Law started assessing the patients . A call was ran recently too the room next
 door      Captain Brackins advised FF/ Morgan to get the gas meter and check the room . As
 FF/Morgan entered the room the detector alarmed showing a co reading of 275 ppm .           At this
 point I ordered all people out of the room . Patient 1 was carried from the room to the
 front of the bui lding and placed in a clear air area . FF/ LAW was placed over triage area.
 SCAS # 12 arrived and took patien t care . Keys were obtained from the owner and evacuation
 began E- 21 crew wen t to the 2nd floor finding rooms 208 and 209 with a reading of 60 ppm .
 E-27 crew went to the 3rd floor with rooms 308 and 309 showing 15 ppm .       No room detected
 anything above the 3rd floor . The east end stairway showed 490ppm .      A all call was placed at
 11 : 06 .  Inspector Price and Capta i n Knutsen responded to the scene .   Sevier County Uti l ity
 District was also notified . With all guest out of the bui lding a search began to find the
 cause . Owner stated their was a gas pool heater in the basement under the rooms . After
 turning the gas meter off and locked out and tagged out FF/Law , Morgan and Jeffers geared up
 with SCBA and went to the basement where they found a reading of 560 ppm . The basement ,
 stairway and all rooms were open with a fan placed in the basement stairway for ventilation .
 After the basement cleared SCUD employee Trenthan,      Inspector Price and Captain Knutsen went
 to the area finding the vent from the p ool heated was not installed properly.       SCUD
 employees unhooked and secures the gas line . The guest from room 208 who had already checked
 out returned with the same complaints.      FF/Huskey with SCAS 11 provided pt care pt ' s refused
 transport to ER and went POV. A call was placed by the Pigeon Forge Police Dept . to the
 hospital and advise the guest of room 107 of our fin dings . Before returning in service hotel
 owner and staff where giving a document that explained the signs , symptoms , and dangers of
 carbon monoxide poisoning and where informed to call if any other guest had symptoms . All


L Authori zation
             178133-001
              Officer in c harge ID
                                            I I Brackins ,
                                                   Signature
                                                                        John                     I ICP
                                                                                                     Position or rank
                                                                                                                           I   IE21
                                                                                                                               Assignment
                                                                                                                                                   I ~
                                                                                                                                                       Month
                                                                                                                                                                    ~
                                                                                                                                                                    Da y
                                                                                                                                                                         I Year 2014 1

~~;c~f   0   178133 - 001                   I      ! Brackins , Joh n                           I iCP                      I   i E21               I ~     ~ I                     2014 1
same                                                                                                 Position or rank          Assignment            Month Day Year
as Of ficer Member making report ID                S ignature
in charge .




             Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 5 of 95 PageID #: 527
Pigeon Forge Fire Depa r t ment                                                                                                        78133       02/15/2014              14 - 0000150
                                        MM       DD       YYYY
                                                                                                                                                   I
      I   10133
      FDI D    *
                          !TN!
                          State   *   L1._J ~
                                      Incident Date
                                                      I
                                                      *   2014 !   I   001
                                                                   Sta t ion
                                                                               I I   14-00001so
                                                                                 Inc ident Number   *
                                                                                                        II   ooo
                                                                                                         Expo sure
                                                                                                                     I
                                                                                                                     *          I      Complete
                                                                                                                                       Narrative



 Narrative:
 Dispatched to a EMS call with SCAS # 12 in room 108 at the stated address to 2 pa tients
 having chest pain , dizziness and arm numbness .    On scene FF/ EMT- P Huskey , FF/ EMT-IV ' S
 Morgan and Law started assessing the patients . A cal l was ran recently too the room next
 door     Captain Brac kins advised FF/ Morgan to get the gas meter and check the room . As
 FF/Mo rgan entered the room the de tector a la rmed showing a CO reading of 275 ppm .       At t his
 point I ordered all people out of the room . Patient 1 was carried from the room to the fron t
 of the building and placed in a clear air area . FF/ LAW was placed over triage area . SCAS #
 12 arrived and took patient care . Keys were obtained from t he owner and evacua t i on began E- 21
 crew went to the 2nd floor finding rooms 208 and 209 with a reading of 60 ppm . E- 27 crew went
 to the 3rd floor wi th rooms 308 and 309 sho wing 15 ppm . No room detected anything above the
 3rd floor. The east end stairway showed 490ppm . A all call was placed at 11 : 06 .       Inspe ctor
 Price and Captain Knutsen responded to the scene. Sevier County Utility District was also
 notified .  Wi th all guest out of t he building a sear ch began t o find the cause . Owner stated
 their was a gas pool heater i n the ba semen t under the rooms . After turni ng the gas meter off
 and locked out and tagged out FF/Law, Morgan and Jeffers geared up with SCBA and went to t he
 basement where they found a reading of 560 ppm . The b aseme nt , stairway and all rooms were
 open with a fan placed in the basement stairway for ventilation . After the basement cleared
 SCUD employee Trenthan ,   Inspect or Price and Captain Knu tse n went to the area finding the
 vent from the pool heated was not i ns talled properly . SCUD employees unhooked and secures
 the gas line . The guest from room 208 who had already checked out returned wi t h t he same
 complaints.   FF/ Huskey with SCAS 11 provided pt car e pt ' s refused tra n sport to ER and went
 POV . A call was placed by the Pigeon Forge Police Dept . to t he hospi t al and advise the guest
 o f room 107 of our fi ndings . Before returning in service hotel owner and staff where giving a
 document that explained the signs , symptoms , and dangers of carbon mo noxide p o isoning and
 where informed to ca ll if any other gue st had symptoms . All rooms were c leared before any
 guest were allowed to return to the building . E- 2 1 & 2 7 r et urned to service .




 02/2 5/ 2014 11 : 45 : 43 cknutsen

  02 - 25- 2014
  Report Released To
  Ber t Patel

 07/16/2015 11 : 36 :4 8 rprice

 Janet , Jenner & Su ggs , LLC
 At torne y At Law
 Report Released                                                                         ·1,:xvy l.      (/.J /)-f5~v
 Requested a Certified Copy of Report# XX-XXXXXXX- 000


                                                                                           3' ~
 Report was sent via United States Postal Servi ce to :
                                                                                                                         --.
 J anet , Jenner & Suggs , LLC
 1777 Reisterstown Road Suite 165
 Baltimore , Maryland 21208
 Report Sent By Jare d Maples
                                                                                              7- ?v- / '-}                 ------
              Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 6 of 95 PageID #: 528
Pigeon Fo rge fi r e Depa rtmen t                                                                            78133        02/15/2014       XX-XXXXXXX
                                           MM       DD           yyyy                                                                                         NFIRS - 9
A
      I     78133       I   ITN   I   ~            w.l       I    20141         I 001      I       I XX-XXXXXXX I I                0001       O oelcte       Apparatus or
      fDID
                 *
                            State *       Incident Date
                                                         *
                                                                                 Station           Incident Number   *       Exposure    *    ~   Change      Resources

B Apparatus or                                  Date and Times                                     Sent Number                   Use                 Actions Taken
          Resource          *                Chee ~: l f same as alarm date                               of *
                                                                                                                         Check ONE box for each

                                                 Month Day        Year          Hour Min           0    People
                                                                                                                         apparatus to indicate
                                                                                                                         its main use at the
                                                                                                                         i ncide nt .

[TI         ID   IE21        I
                                 Dispatch lxlLJ~                        20141 110 : 41                                    D Suppression                      LJ LJ
          Type   l!!_l
                                 Arrival  IXILJ~                        20141 11 0: 42             ~        L___..!I       □ EMS
                                                                                                                                                             LJ LJ
                                 Clear    ~LJ~                          20141 112: 27                                     ~ Other

                                 Dispatch IX) LJ ~
0           ID IE27          I
                                                                        20141 110 : 41                                    D Suppression                      LJ LJ
          Type   l!!_l
                                 Arrival ~LJ~                           20141 11 0: 4 7            ~        L___2l         □ EMS
                                                                                                                                                             LJ LJ
                                 Clear    ~LJ~                          2014 12:25                                        ~Other

~           ID   I           I
                                 Dispatch DLJLJ
                                                                                               I                          D Suppression                      LJ LJ
                                              □ LJLJ
                                                                                                   □        L_J
                                 Arrival
                                                                                                                          □EMS
          Type   L_J              Clear  oLJLJ                                                                            □ other                            LJ LJ
                                Dispatch DLJLJ
 0          ID   I            I
                                                                                                                          □ suppression
                                                                                                                                                             LJ LJ
                                         DLJLJ
                                                                                                   □
                                ArrivaJ.                                                                    L_J           □ EMS
          Type   L_J            Clear    DLJLJ                                                                             □ other                           LJ LJ
~           ID
                 I           I
                                Dispatch D LJLJ                                                                           D Suppression                      LJ LJ
                                         OLJLJ
                                                                                                   □        L_J
                                Arrival
                                                                                                                           □ EMS
          Type   L_J            Clear    OLJLJ                                                                            □ other                            LJ LJ
                                Dispatch DLJLJ
~           ID   I           I                                                                                            □ suppression
                                                                                                                                                             LJ LJ
                                                                                                   □
                                Arrival DLJLJ                                                               L_J            □ EMS
          Type   L_J            Clear    DLJLJ                                                                             □ other                           LJ LJ
[2J                             Dispatch D LJ LJ                                                                          DSuppression
            ID   I           I                                                                                                                               LJ LJ
                                         DLJLJ
                                                                                                   □        L_J
                                Arrival                                                                                   O EMS
          Type   L_J            Clear    DLJLJ                                                                             □ other                           LJ LJ
@]                              Dispatch D LJ LJ                                                                           □ suppression
            ID   I           I                                                                                                                               LJ LJ
                                         DLJLJ
                                                                                                   □
                                Arrival                                                                     L_J           □ EMS
          Type   L_J            Clear    DLJLJ                                                                            □ other                            LJ LJ
                                Dispatch D LJ LJ
~           ID   I           I                                                                                            D Suppression                      LJ LJ
                                         DLJLJ
                                                                                                   □
                                Arrival                                                                     L_J            □ EMS
      Type       L_J            Clear    DLJLJ                                                                            □ other                            LJ LJ
Type of Apparatus or Resources
  Ground Fire Suppression                                                Marine Equipment                                                    More Appara tus?
  11 Engine
                                                                         51 Fire boat with pump                                              Use Additional
  12 Truck or aeriaJ.
                                                                         52 Boat, no pump
  13 Quint                                                                                                                                   Sheets
                                                                         50 Marine apparatus, other
  14 Tanker & pumper combination
  16 Brush truck                                                         Support Equipment
                                                                                                                                Other
  17 ARF (Aircraft Rescue and Firefighting)                               61 Breathing apparatus support
                                                                                                                                 91     Mobile command post
  10 Ground fire suppression, other                                       62 Light and air unit
                                                                                                                                 92     Chief officer car
 Heavy Ground Equipment                                                   60 Support apparatus, other
                                                                                                                                 93     HazMat unit
 21 Dozer or plow                                                        Medical & Rescue                                        94     Type 1 hand crew
 22 Tractor                                                               71 Rescue unit                                         95     Type 2 hand crew
 24 Tanker or tender                                                      72 Urban Search    & rescue unit                       99     Privately owned vehicle
 20 Heavy equipment, other                                                73   High angle rescue unit                            00     Other apparatus/resource
 Aircraft                                                                 75   BLS unit
 41 Aircraft: fixed wing tanker                                           76   ALS unit                                          NN None

 42 Helitanker                                                            70   Me dical and rescue unit ,other                   uu     Undetermined
 43 Helicopter
 40 Aircraft, other                                                                                                                      NFIRS- 9 Revision 11/17/98




             Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 7 of 95 PageID #: 529
Pigeon ,orge ,ire Department                                                                                                    78133        02/1 5/ 201 4    XX-XXXXXXX
           EXHIBIT 2 TO SUGGS DECLARATION




Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 8 of 95 PageID #: 530
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE


 TRAVIS AND JESSICA FRITZ           )    Docket No. 3:17-CV-433
 as Third Party Beneficiaries of    )
 LAXMIJI, LLC individually and      )
 LAXMIJI, LLC d/b/a MOUNTAIN        )
 VISTA INN & SUITES, BHARAT         )
 PATEL individually and BHARAT      )    CHIEF DISTRICT JUDGE VARLAN
 PATEL d/b/a MOUNTAIN VISTA         )    MAGISTRATE JUDGE GUYTON
 INN & SUITES, JAGRUTI PATEL,       )
                                    )
       Plaintiffs,                  )
                                    )
 vs.                                )
                                    )
 ST. PAUL FIRE AND MARINE           )
 INSURANCE COMPANY,                 )
                                    )
       Defendants.                  )
                                    )



         PLAINTIFFS EXPERT WITNESS REPORT OF TIMOTHY MCAULEY
                      PURSUANT TO RULE 26(a)(2) FRCP




Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 9 of 95 PageID #: 531
        I am Timothy R. McAuley, MS, PhD. I have been asked by the law firms of Janet, Janet

 & Suggs and Gilreath and Associates to serve as an expert witness in this matter.

        I received my Bachelor of Science degree in Biochemistry from the College of St. Rose

 in 2001, a Master’s degree in Chemistry for Clarkson University in 2003, and my PhD in

 Environment Science and Engineering from Clarkson University in 2006. I have extensive

 experience and a renowned expertise in investigation of pollution events resulting from my work

 domestically and internationally becoming a renowned expert in air quality human health risk

 and exposure assessment.

        Among my present activities are:

                       Founder, Chairman & CEO, Consulting for Health, Air, Nature, & a

                        Greener Environment, LLC (current)

                       Board of Directors, Air & Waste Management Association (former)

                       Member, Indoor Environmental Standards Organization Research &

                        Consensus Body (current)

                       Treasurer, International Society for Exposure Science (former)

                       Member, Transportation Research Board, Transportation and Air Quality

                        Committee, National Academy of Science (former)

 For a further exposition of my qualifications, please refer to my CV, attached hereto.

        It is my understanding that the dispute in this litigation revolves around the application of

 a “pollution exclusion” in an insurance policy. I have been asked to give my expert opinion on

 whether the incident in question falls into the definition of pollution as it would be understood in

 the environmental exposure science community.




Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 10 of 95 PageID #:
                                     532
            I have reviewed the report of the Pigeon Forge Fire Department dated 02/15/2014, the

 Sevier County Utility District Odor Report dated 2/15/2014, and the Pigeon Forge Police

 Department Report dated 2/15/2014. Based on those reports the facts are as follows.

            The Fritz family was housed in Room 108 of the Mountain Vista Inn & Suites. Mrs. Fritz

 became ill, EMS was contacted, and in turn the Fire Department became involved. The Fire

 Department determined that carbon monoxide levels in Room 108 were 275 ppm. The firemen

 then checked the rooms above 108. Rooms 208 and 209 had CO levels of 60 ppm and in rooms

 308 and 309 the levels were 15 ppm. No CO at all was detected above the third floor.

            The source of the carbon monoxide was found to be in a basement below room 108,

 where the CO reading was 560 ppm. The Sevier County Utility District determined the source of

 the CO was a spa heater in the basement.

            There is no record of any guest complaints or injuries in the days before February 15,

 2014. The only other complaint of symptomatology was from a guest in the room adjacent to the

 Fritzes.

            It is clear that the event which injured Mrs. Fritz was limited in scope, to a few rooms of

 the motel, and in time, to the day in question. There is no allegation that the carbon monoxide

 escaped into the entire motel, or into the surrounding environment. The impact was minimal in

 terms of the number of persons involved, although unfortunately not in severity to Mrs. Fritz.

            I recognize that it is not within my purview to interpret the insurance policy in question.

 However, I reviewed the insurance policy to determine if carbon monoxide is specifically

 defined as a pollutant. I found specification of lead, mold, fungi, bacteria, silica, and asbestos as

 pollutants. I found no mention of carbon monoxide in the policy. None of the defined pollutants




Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 11 of 95 PageID #:
                                     533
 are gaseous, nor are they the type of substances, unlike carbon monoxide, that escape from faulty

 or poorly maintained equipment.

        Environmental exposure scientists are called upon to assess the effects of various

 substances under a variety of conditions, which can include conducting measurements and/or

 assessing health impacts related to an environmental contaminant(s). Within the community of

 environmental exposure science, a limited release such as this would not be considered a

 pollution event given that gases are typically quickly diluted and migrated upon ventilation and

 do not result in large impacts but tend to remain very minute and in small volumes. Pollution

 events are understood in the exposure science community as the addition of a substance, that is

 put into the environment at a rate faster than it can be dispersed, diluted, decomposed, recycled,

 and/or held in a harmless form. Therefore, based on this understanding, typical pollution events

 that fit the definition of a true pollution event would include examples, such as an oil spill,

 release of 1800 gallons of sulphuric acid, and an underground migration of toxic waste.

        Based on these facts, it is my opinion, to a reasonable degree of scientific certainty, that

 the event that injured Mrs. Fritz was not pollution, in the sense understood by the relevant

 scientific community.

        My fees for expert consultation are $350 per hour for all work. My charges for 2.5 hrs of

 work to date are covered under the retainer fee of $2500.



                                                        ______________________________

                                                        Timothy R. McAuley, MS, PhD.

                                                        February 15, 2019




Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 12 of 95 PageID #:
                                     534
          EXHIBIT 3 TO SUGGS DECLARATION




Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 13 of 95 PageID #:
                                     535
             ~ - - - - - - - ---------------- --------
             OFFENSE/INCIDENT REPORT                               Pl              .ON FORGE POLICE DEPARTMENT                                 ORI: TN0780300                   2 Page
                                                                                                                                                                                   -1             l      of 2
•   0        1.'Date Reported 12. Grid 13. Shift 4. Reporting Officer Name                                          15. ID II 16. Dispatch Time 7. Arrival Time                        Event II                         J
                                                                                                                                                                                 18.
    F        0 12 '1 l s l 2 l oll 141 116 1st Trf VANCE                                                               732 I         1040              1042                             1402153096                      u
    F                                                                                                                                                                                                                   V
            9. Earliest DateOcc. 10. Earliest Time Occ. ,1 1. Latest Date Occ. ,12. Latest Time Occ. 113. Bias Motivation Involved
    E                                                                                                                                                                                                                   E
    N       o l 2 l 1 l s l 2 lo l 1 141    0827                    l o 2 1l s l 2 l o l 114 l 1045          YEsn     NO       TYPE;;.__
                                                                                                                             ____                              _               CODE
                                                                                                                                                                      _ _ _~ _ _ _,;------l                             N
    s       14. Offense/Incident Type                                     15. UCR{rlBRS Code 116. Location of Offense/Incident                                                      117. Status                         I
    E        INCIDENT                                                                                   b 647 l'ARKWAY MOUNTAIN VISTA MOTEi. l'ICiEON r-QllGE. 11'1                                                     L

            18a. 111    Name (First Middle Last) or Business
             TRAVIS W. FRITZ
                                                                                   V U     W U     c•         18b. 112 Name (First Middle Last) or Business                   vu         w U            cu              E

                                                                                                                                                                                                                        □
      19a. Address (Street, Apt. No.)                                                                         19b. Address (Street, Apt. No.)
    p POBOX 2252
    E 20a. City, State, Zip Code                                                                              20b. City, State, Zip Code
    R ABINGDON, VA. 24212
    ~ 21 a. Home Phone                                    22a. Business Phone                                 21b. Home Phone                            22b. Business Phone
    N ( 276 ) 608              0241                       (      NA           )                                (       )                                  (        )       .
    A 23a. Employer                                                                                           23b. Employer
    L SELF
            25a. Address (Street, Apt. No.)                                                                   25b. Address (Street, Apt. No.)
        I
    ~       26a. City, State, Zip Code                                                                        26b. City, State, Zip Code

        01--- --..----- ---..----
    R 27a. Race 128a. Sex l29a. DOB
                                    ---~--     -- -~-
                                       30a. OJ N
                                                          --+---~----~-----~-
                                                   131a. State 27b. Race 128b. Sex 29b. DOB
                                                                                               -----.-----1
                                                                                            30b. OLN  \31b. State
    M      White         Male l ol 4 12 l o '1 91716                         VA                           ~,..,..l_,l-r--r-11..,..1-,1-1              I
    A 32a. Victim Type                        133a. Victim/Offfender Relationship 32b. Victim Type                           33b. Victim/Offfender Relationship
    T                                          OFF. 111          OFF. 112                                                    OFF. 111           OFF. 112
    1 1---------,,--- ---,--...._------- - - -- - + - - -- - - - - , , - - - - - - . . _ _ - - - -- - - - - -- -l
      34a. College Student 35a. Name of College/University                        34b. College Student 35b. Name of College/University
    0
    N YES n        NO                                                             YES n       NO n
      36a. Injury           37a. Injury Type                                      36b. Injury          37b. Injury Type
              □        ■      □ None                        ■ Minor Injuries                            □ None                             D Minor Injuries
      YES          N0         □ Broken bones                D Other Major Injury YES □ NO □             □ Broken bones                     D Other Major Injury
                              □ Poss. Int. Injuries
                                      0                                                                                                    D Loss of Teeth
       If yes, select up to                                 D Loss of Teeth       If yes, select up to  D Poss. Int. Injuries
       five tvoes.              Severe Lacerations          D Unconsciousness five tvoes.               □severe Lacerations                D Unconsciousness
             38c:1. 111 Name (First Middle Last)                                                   l      • a~.      #n Name (First Middle Last)
    s                                                                                              lj~·, i) dils 10 lie a true and exact cat!v of the orit•i.nal ri,,/:11':ll,1;,.,
    u 1---------                           - -- - - - - -- - --____;,~~. . . . :--;,------::- - , - - - --::-==.....::..:....:..:.""-"=........................                               ..u.u~......--1

    P
    S I-
      1 3_9_a._A~d-d~re~ss_(_S~tre~e~
                                   t,~A~pt_._No_.J_ _    _ _ _ __ - , - --=--~~f.__T
                                                                                   ; ;;
                                                                                      U~ ~ ~
                                                                                           ...~ -,
                                                                                                 ~ ~- =
                                                                                                      •~ =                     ~
                                                                                                                               tre=e~t,=A=pt~·~No
                                                                                                                                                ~._
                                                                                                                                                  l __:~~~~~~~!fil!~
                                                                                                                                                     My Commission Exoire~{ J(Y~o<
                                                                                                                                                                              ~~~ -- /~I
    E        40a. City, State, Zip Code                                                  141a. Gun Permil 4 lo. ~a~State, Zip Code                     n:3-1 a-\,\                      14~~,.:~Gnun NPOe'.~
    c       L-------~----i_:Y~E~s□
                                 ~N~o~D::::L_ _rY:rtA~<;~~~ \~or~~:1..__:~:::::::==::::'::=±~
                                                                                        i'  y,-,.,~ ~'"-=l
    }        42a. Home Phone                             14(3a. Busin) ess Phon_e                             42b. Home Phone                              43b. Business Phone
             (            )                                                                                   (         )           ·                      (   ........-,.., n } I --..._ •
    ~       1-4!...4-a-._E_m_p.!..lo-y-er_ _ _ __ _ _ ..w,_ __                r...__ _ _ _ _ _ _-4....:.4_
                                                                                                         4b- .-     - m--'pl~o-ye_r_ _ __ _ _ _/-'--':~
                                                                                                                    E                                              V
                                                                                                                                                                   c-f"~'t'l.,"\'.:__
                                                                                                                                                                                   H, .:--:-.- .~~'-·:)
                                                                                                                                                                                                   ::...~.- - - - - i

    F       1----- - - -- - - - - - - - - - - - - + - - - - - -- - ----1-'--:l-/=---·Cl9'' .,.,.·,___,,
                                                                                                  ........-:~,,.,~.;.,
                                                                                                                   ''........
                                                                                                                       \ _ _-l
    ~       46a. Address (Street, Apt. No.)                                                                   46b. Address (Street, Apt. No.)      /       /   -,..f:t,,,,;;.l's- \~'
    D 47a. City, State, Zip Code
    E
                                                                                                              47b. City, State, Zip Code               ~;, 1 _,
                                                                                                                                                       \ '.) \
                                                                                                                                                                    1
                                                                                                                                                                     '"'·          J
                                                                                                                                                                             ··--::)~~
                                                                                                                                                                     ,,.~,, ' J
    R 1---- -~ - - - ~- - - - - -~ - - - - - . - - - - - + - - - - - . - - - - , -- - --':r-,....-c":----r-----'::-c-:--,-,r - -:it---~-=--:-1
    D 488. Race 149a. Sex                 :5, a. I DII        I I        51a. OLN              152a. State 48b. Race 149b. Sex           5,b. ,   opf [,"r ~~~ ~                              /       52b. S\a\e

    A 53a. Height        54a. Weight 155a. Hair 56a. Eyes I 57a. Arrested                                     53b. Height       I 54b. Weight 55b. Hair 56b., Ey~f57b. Arrested
    T      Feet   Inches        Lbs.                      IYES D NOD                                              Feet    lnchesl       Lbs.                   _ . IYES D NOD
    A 58a. Offender Used (check all that apply)                                                               58b. Offender Used (check all that apply)
       Alcohol D Computer Equipment D Drugs D          Not Applicable D                                       Alcohol D Computer Equipment D            Drugs D Not Applicable 0
             59. Forced Entry?      60. Point of:                                                                                                       61. Type Location
    C         YES□ NOD              Entry: (1)                               (2)                  Exit: (1)                   (2)                      1Holcl / Motel
    ~ 62. Suspect Actions                                                                                     63. Tools Used
    M (1)                            (2)                                  (3)                                1(1)                      (2)
    E 64. Security Used                                          Lighting Conditions          166.  Weather Conditions  67. Did the incident involve a home
                                                           165.
      (1)                     (2)                                                                                       invasion?               YES D NO D
    ~ 68. Type of Force / Weapon ln~~lv~.d (select up to three; enter "A" o~ lin,? if firearm is automatic)             71. Domestic 172. Action Taken
    E (1 )                           (2)                                                                (3)                                       "YES □ NO□
    M 69. Gang Activity           Type                                                                   Name                            73. Yes No
    E D
           Juvenile Gang Gan~ ti\
                                    ~---1--'J- - - -- - - - ----1---- -- - - --1                                                               □
                                                                                                                                               □
                                                                                                                                                       □Transported to Hospital
                                                                                                                                                    □ Restraining Order
    N
       D Other Gang                                                                                                                           D □ Order of Protection
    T D Juvenile & Other                                                                                                                      D D Repeat Call
    s □ No Gann Activit" Gang #2
                      '"      "
                                                                                                                                              □ D Offender present on Officer arrival
                                                                                                                                              0 0 Offic:P.r tni11rnrl
             70. Type al Criminal Activity (select up to three)                                                                             _ Did the incident involve a violation of an



                                                           r:)
                                                                                                                                         74
             (1)
                   Case 3:17-cv-00433-TAV-HBG Document(3)73-1 Filed 04/03/19 Page 14 of 95 PageID #:
                                               (2)                                                                                       Order of Protection?(for Domestic ViolencP

                                                              536            Incidents only) YES□ NOD I Fpr:0001-01                                                                                                1I
                            - vi/7   f
                 Officer Signature // I
                                          / . - - - -Oate 02/15/2014
                                          / CZ                /,,-:::; l j
                                                                                                      II
_ _ P,a e              2    of    2               PIGfa       . FORGE POLICE DEPARTMENT                                                                       2Event II
                                                                                                                                                         2 -1402153096
          75. Narrative                                                                                                                                                              J
         ON FEBRUARY 15, 2014, AT APPROXIMATE LY 10:42 AM, I ARRIVED AT MOUNTAIN VISTA MOTEL(ROOM 108)                                                                               u
                                                                                                                                                                                     V
       ON A REPORT OF DIZZINESS AND C HEST PAIN. UPON MY ARRIVAL I SPO KE WITH THE COMPLA INANT, TRAVIS
                                                                                                                                                                                     E
       FRITZ. MR. F RITZ STATED THAT HE AND HIS WIFE (JESSICA FRITZ- DOB-03/30/ 1978) HAD B EEN FEELING SICK.                                                                        N
       PARAMEDICS AND THE PIGEON FORGE FIRE DEPARTMENT DID ARRIVE AND TREATED BOTH INDIVIDUALS.                                                                                      I
       REPRESENTATIVES FROM THE FIRE DEPARTMENT MEASURED H IGH READINGS OF CARBON MONOXIDE IN THE                                                                                    L
                                                                                                                                                                                     E
       ROOM. THE MOTEL WAS EVACUATED AT THAT TIME (APPROXIMATELY 28 ROOMS). MRS. FRITZ WAS
       TRANSPORTED BY SEVIER AMBULANCE SERVICE TO LECONTE MEDICAL CENTER. MR. FRITZ DECLINED.                                                                                        □
        EARLIER THE SAME MORNING (AT APPROXIMATELY 8:27 AM) I AR RIVED AT T HE ROOM NEXT DOOR (107) ON A
       COMPLAINT FROM A MR. JERRY FULTS THAT HIS 11 YEAR OLD DAUGHTER HAD ALMOST PASSED OUT WHEN
       SHE STOOD UP. PARAMEDICS DID ARRIVE AT THAT TIME TO TREAT THE INDIVIDUAL. THERE WAS NO
       INDICATION AT THAT T IM E T HAT THERE WAS ANY PROBLEM AT THE MOTEL. MR. FULTS TRANSPORTED HIS
       DAUGHTER TO LECONTE MEDICAL CENTER.
         WHILE STANDING OUTSIDE THE MOTEL, A MR. JOHN PEEPLES (DOB-6/19/1987, GA DUI              3421 HOLLOW
       OAK DR. REX, GA. 30273 PH#404-626-3768) CAME UP TO ME AND INFORMED ME THAT HE AND HIS WIFE (FAITH
       PEEPLES DOB- 2/05/1987) WERE STAYING IN ROOM 208 AND THEY HAD FELT DI ZZY, AND THEIR CHEST HURT AS
       WELL. PARAMEDICS DID TREAT MR. PEEPLES AND HIS WIFE ATTI-IE SCENE.
         REPRESENTATIVES OF THE FIRE DEPARTMENT STATED THAT THE CARBON MONOXIDE WAS COMING FROM
     N A FURNACE IN THE BASEMENT. AT APPROXIMATELY 11:50 AM THE FIRE DEPARTMENT DETERMINED THE
     A MOTEL SAFE FOR OCCUPANCY AND IT WAS TURNED BACK OYER T O MANAGEMENT OF TH E MOTEL.
     R
     R
     A
     T
     I
     V
     E                                                                                                    ify this to be a true and exact copy of the original docu 11c1H.
                                                                                                 l-:t',_:;_~~ L-!-..!..._= :.__-0_;9:__-i;_O
                                                                                                  . c,t;i_r v     Ii Fe
                                                                                                                                              f
                                                                                                                                           _-~I     My Commission Exp res:
                                                                                                                                                     .   ();}       d/       I'!
                                                                                                                 ~'Z;;) of ;;>,                                 ~        ~



     99.                                                                                                                                                              VICTIM
  p     CODE QTY.                          ITEM               BRAND           MODEL                                        COLOR       VALUE
  R                                                                                                                                 $
  0                                                                                                                                 $
  P 1-9-5...J..E-v-id....1.
                      en_c_e....,.
                             C-ol-le_J
                                    ctL-
                                       ed- , - - - - - ' - - - - - - - - - L - - - - ' - - -- -- - - - - - - - - - ' - - - - - - - , - ~10;;;:o;--.T~o:;-ta:;-1-:=;
                                                                                                                                                                 P;::
                                                                                                                                                                    ro=p=
                                                                                                                                                                        ert~y: - i
     E D None              D Fingerprints □ Other Prints □weapon / Tools D Vehicle □ Photos          D Hair D Stains     Value This Page
     R                                                                                                                          $
     T µ....t.Qll.1JJ.1J..J~lfilliµ____i...u..!.l.i.J.l'iiL.._- - - - - - - - - - - -- -- - - - - - - - - - - _ _ , _ __ _ _ _ _ _ _7
     y

     v    76. Owner's Name (First Middle Last)                           77. Owner's Address
  E 1 - - - . . . - - - - - - - - - . - - - - - - - , - - - - , - _ L-r-- - -- - - -- --r:::-::--'.-:-- -:-:--r::--:-;::-:--:-~::::-=:;::--;:- : - - - - --;
  H  78. Year 79. Make                 80. Model              81. Style 82. VIN            83. License No. 84. State 85. NCIC No.
  I
  C 86. Color        87. Identifying Characteristics
     L            /
     E
         88. S~       . Veh .    89. Towing Company      90. Location Towed                         9 1. Code       92. Estimated Loss or Damages to Vehicle Only
 #
     1 YES LJ         NO□
 D       93. Solvability Factors                                                                                      94. Case Status Disposition
 I                                             Points                                                   Points         D Cleared By Adult Arrest
  s      D Suspect Arrested                      1o     D Significant Evidence Obtained                    2           D Cleared By Adult Exceptional Means
 p                                               1o     D Elements of Crime Present                                    D Cleared By Juvenile Arrest
         D Suspect Named                                                                                   2
 0       D   Suspect Can Be Located              5      D Major Injury or Rape                             5           D Cleared By Juvenile Exceptional Means
  s D        Suspect Can Be Described            3      D Witness to the Crime                             3           181 Other: INCIDENT
  I
     T   D   Suspect Can Be Identified           7      D Significant MO                                   5           D Pending / Active
     I   D   Suspect Vehicle Identified          6                                                                     D Unfounded
  0      D   Property Traceable                  2           Total Solvability Points                                  D Advised of Warrant Process and Arrest Option
     N                                                                                                                 0 Entered Personal Property In NCIC / TCIC
                                                       Date 02/15/2014
     R   ~~~~~~~r::::4:,-...d::-~~;:a.:===..::=----=-~---- - - - - - - - - - - - - - - - ------j
     E
     V


 w
     I
     E f-::;~Case
             ~~~  3:17-cv-00433-TAV-HBG Document
                    ~ sr=--......s=r,~;::::==7r-;:;
                                                N;;-C;;:I
                                                      C:--;R:;:e
                                                               ::
                                                                 Date .--?-,,A.-.,·- / j /
                                                                 m::va:-;-I73-1
                                                                   o:-::   -;:-;M:::          Filed 04/03/19e
                                                                                ad:;::e:--;:B;:-:y----,;:;-Da::-;t::;--   -Page
                                                                                                                            -,----
                                                                                                                                15 of 95 --,~~;
                                                                                                                                          PageID #: ==~
                                                                                        537
          EXHIBIT 4 TO SUGGS DECLARATION




Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 16 of 95 PageID #:
                                     538
Producer:        Appalachian Underwriters, Inc. (Sarasota)
                 7301 Merchant Court. Suite B
                 Sarasota, FL 34240


                   NAMED INSURED:                                               PROGRAM ADMINISTRATOR:

 Laxmiji, LLC
                                                                           McGowan Program Administrators
                                                                            (A Division of McGowan & Company, Inc.)
                                                                                 Home Office - Old Forge Centre
 264 7 Parkway
 Piqeon Forqe, TN, 37863                                                                 20595 Lorain Road
                                                                                      Fairview Park, OH 44126
                                                                               (440) 333-6300 I (440) 333-3214 (Fax)
                                                                                       www.mcgowanins.com

ITEM 1.          COVERAGE PERIOD:                       Effective 06/28/2013   To 06/28/2014 At 12:01 A.M. Standard Time
                                                        At Your Mailing Address Shown Above

                                                        This Insurance Shall Not Apply To Any Claim, Suit, Or Loss
                                                        Involving An Occurrence Which Takes Place Outside Of These Dates.

                 EVIDENCE NUMBER:                      ZUP14S9493712NF-52908

ITEM 2.          INSURER:           A.      $5,000,000      I $ 5,000,000     XIS Primary
                                    St. Paul Fire And Marine Insurance Com an

ITEM 3.          LIMITS OF INSURANCE:

$5,000,000       Each Occurrence (Per Location, Except For Products-Completed Operations Claims,     Suits,   Or Losses)

$5,000,000       General Aggregate (Per Location)

$5,000,000       Products - Completed Operations Aggregate
                 (The Products - Completed Operations Aggregate Does Not Apply On A "Per Location" Basis.)

$50,000,000      Policy Aggregate

                 Regardless of the Number of Insured Locations, Claims Made Or Suits Brought, Claimants, Events
                 Giving Rise To A Covered Loss Under The Policy, Limits And Aggregates Provided By The Policy,
                 And Coverages Provided By The Policy, The Policy Shall Never Pay More Than $50,000,000 In
                 Total.

lnsured's Self Insured Retention:             $ o

Employer's Liability Retained Limit:          $ 500,000 Bodily Injury By Accident - Each Accident
                                              $ 500,000 Bodily Injury By Disease - Policy Limit
                                              $ 500,000 Bodily Injury By Disease - Each Employee

Terrorism Liability Retained Limit:           $ 1,000,000 Per Occurrence

LROU-EOl-01 (v01.01.2011)                                                                                     McGowan & Company, Inc.©
     Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 17 of 95 PageID #:
                                          539
ITEM4.           FORMS, TERMS & CONDITIONS ATTACHED AT INCEPTION:

        Evidence Of Insurance & Purchasing Group Membership                    LROU-EOl-01
        Schedule Of Named Insureds- Endorsement                                LROU-EOl-02
        Schedule Of Insured Locations - Endorsement                            LROU-EOl-03

        See Policy Form List [40705 Ed. 5-84] For other Forms Attached At Inception.

ITEM 5.          WARRANTED UNDERLYING POLICIES & MINIMUM UNDERLYING LIMITS:
Subject To The Other Terms, Conditions, And Exclusions Of This "Evidence Of Insurance & Purchasing Group Membership"
And The Policy Of Insurance, This Umbrella Policy Shall Not Apply To Any Claim, Suit, Or Loss Unless: (a) The Insured
Purchases An Underlying Policy Of The Type Listed Below; (b) Said Underlying Policy Applies To Said Claim, Suit, Or Loss;
(c) Said Underlying Policy Was Issued With - At A Minimum - The Limits Detailed Below; (d) The Insured Keeps Said
Underlying Policy In Force At All Times This "Evidence Of Insurance & Purchasing Group Membership" Is In Force; and, (e)
Said Underlying Policy Is Marked As "Scheduled Underlying Insurance" In "Item 7." Of This "Evidence Of Insurance &
Purchasing Group Membership."

COMMERCIAL GENERAL LIABILITY

  $1,000,000   Per Occurrence, Per Location
  $2,000,000   General Aggregate Per Location
  $1,000,000   Products/Completed Operations Aggregate
  $1,000,000   Personal & Advertising Injury

  GL Policies Covering Multiple Locations Owned By The Insured Must Contain A "Per Location" Aggregate Endorsement.

AUTOMOBILE LIABILITY

  $1,000,000 Combined Single Limit                           NO AUTOMOBILE LIABILITY COVERAGE IS PROVIDED BY THIS
                                                             UMBRELLA LIABILITY POLICY UNLESS AUTOMOBILE LIABILITY IS
                                                             MARKED AS SCHEDULED UNDERLYING INSURANCE IN "ITEM 7."
                                                             BELOW

EMPLOYERS LIABILITY

  $100,000 Bodily Injury By Accident- Each Accident           NO EMPLOYERS LIABILITY COVERAGE IS PROVIDED BY THIS
  $500,000 Bodily Injury By Disease - Policy Limit           UMBRELLA LIABILITY POLICY UNLESS EMPLOYERS LIABILITY IS
  $100,000 Bodily Injury By Disease - Each Employee          MARKED AS SCHEDULED UNDERLYING INSURANCE IN "ITEM 7."
                                                             BELOW

EMPLOYEE BENEFITS LIABILITY

  $1,000,000 Per Claim                                       NO EMPLOYEE BENEFITS LIABILITY COVERAGE IS PROVIDED BY
  $1,000,000 Aggregate                                       THIS UMBRELLA LIABILITY POLICY UNLESS EMPLOYEE BENEFITS
                                                             LIABILITY IS MARKED AS SCHEDULED UNDERLYING INSURANCE
                                                             IN "ITEM 7." BELOW

LIQUOR LIABILITY

  $1,000,000 Each Common Cause                               NO LIQUOR LIABILITY COVERAGE IS PROVIDED BY THIS
  $1,000,000 Aggregate                                       UMBRELLA LIABILITY POLICY UNLESS LIQUOR LIABILITY IS
                                                             MARKED AS SCHEDULED UNDERLYING INSURANCE IN "ITEM 7."
                                                             BELOW

  Liquor Liability Policies Covering Multiple Locations Owned By The Insured Must Contain A "Per Location" Aggregate
  Endorsement.




LROU-EOl-01 (v01.01.2011)                                                                                 McGowan & Company, Inc.©

     Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 18 of 95 PageID #:
                                          540
ITEM 5.          WARRANTED UNDERLYING POLICIES & MINIMUM UNDERLYING LIMITS:
(Continued)

DIRECTORS & OFFICERS LIABILITY

  $1,000,000 Per Claim                                     NO DIRECTORS & OFFICERS LIABILITY COVERAGE IS PROVIDED
  $1,000,000 Aggregate                                     BY THIS UMBRELLA LIABILITY POLICY UNLESS DIRECTORS &
                                                           OFFICERS LIABILITY IS MARKED AS SCHEDULED UNDERLYING
                                                           INSURANCE IN "ITEM 7." BELOW

GARAGEKEEPERS LEGAL LIABILITY

  $1,000,000 Per Occurrence                                NO GARAGEKEEPERS LEGAL LIABILITY COVERAGE IS PROVIDED
                                                           BY THIS UMBRELLA LIABILITY POLICY UNLESS GARAGEKEEPERS
                                                           LEGAL LIABILITY IS MARKED AS SCHEDULED UNDERLYING
                                                           INSURANCE IN "ITEM 7." BELOW

GARAGE LIABILITY

  $1,000,000 Per Occurrence                                NO GARAGE LIABILITY COVERAGE IS PROVIDED BY THIS
                                                           UMBRELLA LIABILITY POLICY UNLESS GARAGE LIABILITY IS
                                                           MARKED AS SCHEDULED UNDERLYING INSURANCE IN "ITEM 7."
                                                           BELOW

UNINSURED/ UNDERINSURED MOTORISTS LIABILITY

  $1,000,000 Per Occurrence                                NO UNINSURED/ UNDERINSURED MOTORISTS LIABILITY
                                                           COVERAGE IS PROVIDED BY THIS UMBRELLA LIABILITY POLICY
                                                           UNLESS UNINSURED/ UNDERINSURED MOTORISTS LIABILITY IS
                                                           MARKED AS SCHEDULED UNDERLYING INSURANCE IN "ITEM 7."
                                                           BELOW

PESTICIDE OR HERBICIDE APPLICATOR LIABILITY

  $1,000,000 Per Occurrence                                NO PESTICIDE OR HERBICIDE APPLICATOR LIABILITY COVERAGE
                                                           IS PROVIDED BY THIS UMBRELLA LIABILITY POLICY UNLESS
                                                           UNINSURED/ UNDERINSURED MOTORISTS LIABILITY IS MARKED
                                                           AS SCHEDULED UNDERLY! NG INSURANCE IN "ITEM 7." BELOW

All Underlying Coverages Must Be Written On An Occurrence Form, Except Employee Benefits Liability. Underlying Carriers Must Be
Rated A-/ VI Or Better By AM. Best, Unless A Specific Acceptance Of A Carrier With An AM. Best Rating Lower Than A-/ VI Is Made
By The Underwriter.


ITEM 6.           COVERAGE MODIFICATIONS TO TERMS, CONDITIONS & EXCLUSIONS

                 This Item Supercedes Any Provision In The Policy, Endorsements, "Schedule Of Named Insureds -
                 Endorsement," "Schedule Of Insured Locations - Endorsement," Or This "Evidence Of Insurance &
                 Purchasing Group Membership" Granting Or Restricting Coverage To The Contrary.

                 D    other:




LROU-EOl-01 (v01.01.2011)                                                                            McGowan & Company, Inc.©

     Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 19 of 95 PageID #:
                                          541
ITEM 7.           SCHEDULED UNDERLYING INSURANCE

                 The Only Scheduled Underlying Insurance Policies Are Those Marked With An "X'' Below:

                  Policy Type:

                 Ix] General Liability
                 lxJ Hired & Non-Owned Automobile
                 LJ Owned Automobile Liability
                 LJ Employers Liability
                 LI Employee Benefits Liability
                 i i Liquor Liability
                 i i Directors & Officers Liability
                 !~! Garagekeepers Legal Liability
                 I I Garage Liability
                 n   Uninsured / Underinsured Motorists Liability
                 I I Pesticide Or Herbicide Applicator Liability
                 n   Terrorism Liability
                 LJ  Other:
                 LJ Other:

                 Please Be Advised That This Policy Shall Not Apply To Any Claim, Suit Or Loss If Such Claim,
                 Suit Or Loss Is Not Covered By A Scheduled Underlying Insurance Policy Marked With An "X"
                 Above.

                 With Regards Scheduled Underlying Insurance:
                  Carriers:              Per Application On File With Carrier
                  Limits:                See SU109 Ed. 03-03
                  Premiums:              Per Application On File With Carrier
                  Effective Dates:       Per Application On File With Carrier



ITEM 8.          SCHEDULE OF NAMED INSUREDS & SCHEDULE OF INSURED LOCATIONS:

        See Attached "Schedule Of Named Insureds - Endorsement"        LROU-EOl-02

        See Attached "Schedule Of Insured Locations - Endorsement"     LROU-EOl-03




LROU-EOl-01 (v01.01.2011)                                                             McGowan & Company, Inc.©

     Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 20 of 95 PageID #:
                                          542
ITEM 9.          IMPORTANT   COVERAGE                   NOTES       &      ADDITIONAL             TERMS,        CONDITIONS           &
                 EXCLUSIONS:

                 (1)        THIS INSURANCE DOES NOT APPLY TO ANY ENTITY WHICH DOES NOT APPEAR ON THE
                            ATTACHED "SCHEDULE OF NAMED INSUREDS - ENDORSEMENT."
                 (2)        THIS INSURANCE DOES NOT APPLY TO ANY LOCATION WHICH DOES NOT APPEAR ON
                                                      --
                            THE ATTACHED "SCHEDULE OF INSURED LOCATIONS- ENDORSEMENT."
                                                                                                     --
                 (3)        You Must Notify Us If You Add Named Insureds Or Insured Locations. This Policy Does Not
                            Provide Automatic Coverage To Newly-Acquired Premises.
                 (4)        You Must Notify Us If There Are Changes To The Scheduled Underlying Insurance Policies.
                 (5)        You Must Notify Us If You Have A Change In Operations Or Exposures Which Increases The
                            Insurance Company's Risk Of Loss.
                 (6)        Any Term, Condition, Or Exclusion Contained Within The "Evidence Of Insurance & Membership
                            Agreement" Supercedes Any Provision In The Policy, Endorsements, "Schedule Of Named
                            Insureds - Endorsement," Or "Schedule Of Insured Locations - Endorsement," Granting Or
                            Restricting Coverage To The Contrary.

ITEM 10.       SCHEDULE OF CHARGES

Total Premium, Fees, Surcharges & Taxes (If Applicable):                   $ 1,700.00

Premium:                                 $       1_19000                Charged   By   Insurance Company
Purchasing Group Membership Fee:         $           510                Charged   By   Purchasing Group
Surplus Lines Tax:                       $                              Charged   By   State
Stamping Fee:                            $                              Charged   By   State
Other State Or Municipal Surcharge:      $                              Charged   By   State Or Municipality
Loss Control Inspection Fee:             $           0.00               Charged   By   Program Administrator Or Inspection Service

Purpose & Effect Of "Application For Insurance & Purchasing Group Membership." By Signing An "Application For Insurance &
Purchasing Group Membership" (Hereinafter "Application"), Applicant Agreed: (1) To Become A Member Of Community Associations
PG, Inc. (Hereinafter "PG"); (2) To Participate In A Program Of Insurance Designed Exclusively For The Members Of PG; (3) To
Accept, Abide By, And Be Bound By The "Terms & Conditions Of Insurance" Posted At www.purchasinggroups.com; (4) To Accept,
Abide By, And Be Bound By The "Membership Agreement - Terms & Conditions Of Membership" Posted At
www.purchasinggroups.com; (5) To Pay All Premiums (Including Audit And Additional Premiums, If Applicable), Fees (Including Broker
& Purchasing Group Membership Fees), And State & Federal Taxes & Surcharges (If Applicable) When Due; (6) That Any Additional
Material Supplied By Applicant Or Applicant's Insurance Broker To The Managing General Underwriter For A Given Program Of
Insurance Becomes A Material Part Of The Application For Insurance; (7) That The Application Which It Signed Was The Basis Of The
Contract [Policy &/Or "Evidence Of Insurance & Purchasing Group Membership" (Hereinafter "EOI")], Whether Or Not Said Application
Was/ls Attached To The Policy &/Or EOI; (8) That The Application Is A Material Part Of The Policy &/Or EOI, Whether Or Not It Is
Attached To The Policy &/Or EOI; And, (9) That The Application Is Considered Attached To The Policy &/Or EOI For Legal Purposes,
Whether Or Not It Is Physically Or Electronically Attached To The Policy &/Or EOI.

Disclosure Regarding Shared Limits. Members Do Not Share Limits And Each Member Is Provided With Its Own Policy &/Or EOI.

Disclosure Pursuant To Federal Law Regarding Purchasing Groups [U.S.C. 15 3901, Et Seq.] PG Is A "Purchasing Group," As
Defined Under Federal Law, Formed To Purchase Liability Insurance On A Group Basis For Its Members To Cover The Similar Or
Related Liability Exposure(s) To Which The Members Of PG Are Exposed By Virtue Of Their Related, Similar, Or Common Business
Or Service. Members Do Not Share Limits And Each Member Is Provided With Its Own Policy &/Or EOI.

Disclosure Pursuant To Terrorism Risk Insurance Act Of 2002. By Signing Below, Applicant Agrees That It Has Read And
Understands The "Disclosure Pursuant To The Terrorism Risk Insurance Act Of 2002" Which Appears At www.purchasinggroups.com

To Learn More. Please Visit www.purchasinggroups.com, Which Contains More Information About Your Purchasing Group And
Purchasing Groups, In General, As Well As Your Insurance Coverage, Premiums, Fees, Taxes, The MGUs' Income, And Your
Insurance Broker's Income.




LROU-EOl-01 (v01.01.2011)                                                                                    McGowan & Company, Inc.©

     Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 21 of 95 PageID #:
                                          543
"lilliRU" :!limlr:ella Br:ogr:am
~(1JmelllJule      1JJ11l !l'i:ilamelllJ   lnsuirrelllJs - E!::nlllJ11rnsenient

Evidence Number: ZUP14S9493712NF-52908                                             Effective Date:    06/28/2013



This "Schedule of Named Insureds - Endorsement" Forms A Part Of The Policy And The "Evidence Of Insurance & Purchasing Group
Membership." No Coverage Is Provided By This Policy To Any Insured Which Is Not Listed Below. This Endorsement Supercedes Any
Terms In The Policy Or Any Endorsement Granting Coverage To The Contrary.
Laxmiji, LLC
-d/b/a "Mountain Vista Inn & Suites"




LROU-EOI-02 (St. Paul FAM)(v0l.01.2007)
       Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 22 of 95 PageID #:
                                            544
"lilliRU" :!limlr:ella Br:ogr:am
~(1JmelllJule   1JJ11l !l'i:ilamelllJ   lnsuirrelllJs - E!::nlllJ11rnsenient
Evidence Number: ZUP14S9493712NF-52908                                             Effective Date: 06/28/2013


This "Schedule of Named Insureds - Endorsement" Forms A Part Of The Policy And The "Evidence Of Insurance & Purchasing Group
Membership." No Coverage Is Provided By This Policy To Any Insured Which Is Not Listed Below. This Endorsement Supercedes Any
Terms In The Policy Or Any Endorsement Granting Coverage To The Contrary.




LROU-EOI-02 (St. Paul FAM)(v0l.01.2007)
      Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 23 of 95 PageID #:
                                           545
"lilliRU" :!limlr:ella Br:ogr:am
~ (1Jll elllJule   of lnsuJ:e Ill] lillJ O(l)ati:on s - EllnlllJoi:nsem ent
Evidence Number:            ZUP14S9493712NF-52908                                            Effective Date:   06/28/2013



This "Schedule Of Insured Locations - Endorsement" Forms A Part Of The Policy And The "Evidence Of Insurance &
Purchasing Group Membership." :!Ibis Policy Shall Not Apply :!Io Any Location Which Is Not Listed Below. :!Ibis Insurance
Only Applies To Losses, Claims, Suits, Or Other Proceedings Which Allege "Bodily Injury," "Property Damage," "Personal
Injury," Or "Advertising Injury" Arising Out Of The Use, Ownership, Maintenance, Or Operation Of The Locations That
Are Listed Below. :!Ibis Endorsement Supersedes Any Terms In The Policy Or Any Endorsement Granting Coverage To The
Contrary.
            2647 Parkway                                                      Pigeon Forge           TN         37863




LROU-EOI-03 (St. Paul FAM)(v0l.01.2007)
      Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 24 of 95 PageID #:
                                           546
                                                                                                                           ~
                                                                                                      TRAVELERSJ
TRAVELERS EXCESS CASUALTV AT A GLANCE

In a constantly changing business environment, it makes sense to choose an insurance
carrier with fortitude and flexibility to help you solidify your financial position. Travelers
has the substance to strengthen your defenses, as wel I as the acumen to help you make
alterations over time. Excess and Umbrella insurance from Travelers enables you to secure
your protection with precision. We provide umbrella and excess coverage that enhances
your current casualty insurance program - true catastrophic coverage above the current
underlying limits. We offer stable and strong capacity, along with excellent service, security
and expertise. We are a great way to reinforce your position.


A.M. Best has assigned a rating of A+ {superior) to the claims-paying and/or financial
strength of St. Paul Fire and Marine Insurance Company. The claims-paying and/or financial
strength category assesses the insurer's ability to meet its financial obligations to its
policyholders. The A+ rating is the second highest rating that A.M. Best assigns this
category.

Campany Overview
•     Second-largest writer of commercial U.S. property-casualty insurance
      {SNL Statutory Filings. Based on 2009 direct written premium.}
•     Second-largest writer of U.S. personal insurance through independent agents
      {SNL Statutory Filings. Based on 2009 direct written premium.}
•     Total assets of approximately $110 billion, shareholders' equity of $27 billion, and total
      revenue of $25 billion, as of December 31, 2009
•     No. 98 on the Fortune 500 list of largest U.S. Companies
•     Approximately 30,000 employees
•     Representatives in every U.S. state, Canada, Ireland and the U.K.
•     Represented by approximately 13,000 independent agencies and brokerages countrywide

Carn petitive Advantages
•     Considerable financial strength
•     Superior depth and breadth of product offerings
•     Cutting-edge technology platforms
•     Fast, fair, effective claims handling
•     Innovative risk control services
•     Wei I-recognized brand names in the personal and commercial insurance marketplace
•     Strong distribution presence with broad geographic presence across the U.S.
•     Experienced and wel I-regarded management team
•     Strong underwriting culture
•     Risk management resources--from guides, technical bulletins, samples, checklists and
      forms to training in a variety of formats--available at no additional cost to Traveler's
      customers {www.riskcontrol.com}




385   Washington   street,   Saint Paul, MN 55102-1396,   800 .356.4098,   W\IWll.travelers.com
This brochure/web   site material is for informational purposes only. All statements herein are subject to the prov1s1ons,
exclusions and conditions of the applicable policy.    For an actual description of all coverages, terms and conditions,
refer to the insurance policy. Coverages are subject to individual insureds meeting our underwriting    qualifications and to
state availability.

NU029 Rev. 7-10
    Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 25 of 95 PageID #:
© 2010 The TravelersIndemnity Company. All rights reserved.
                                                        547
                              DISCLOSURE NOTICE
                     TERRORISM RISK INSURANCE ACT OF 2002

On December 26, 2007, the President of the United States signed into law amendments to
the Terrorism Risk Insurance Act of 2002 {the "Act"}, which, among other things, extend the
Act and expand its scope. The Act establishes a program under which the Federal
Government may partially reimburse "Insured Losses" {as defined in the Act) caused by
"acts of terrorism". An "act of terrorism" is defined in Section 102(1} of the Act to mean
any act that is certified by the Secretary of the Treasury - in concurrence with the
Secretary of State and the Attorney General of the United States - to be an act of
terrorism; to be a violent act or an act that is dangerous to human life, property, or
infrastructure; to have resulted in damage within the United States, or outside the United
States in the case of certain air carriers or vessels or the premises of a United States
Mission; and to have been committed by an individual or individuals as part of an effort to
coerce the civilian population of the United States or to influence the policy or affect the
conduct of the United States Government by coercion.

The federal government's share of compensation for Insured Losses is 85% of the amount
of Insured Losses in excess of each Insurer's statutorily established deductible, subject to
the "Program Trigger", {as defined in the Act). In no event, however, will the federal
government or any Insurer be required to pay any portion of the amount of aggregate
Insured Losses occurring in any one year that exceeds $100,000,000,000, provided that such
Insurer has met its deductible. If aggregate Insured Losses exceed $100,000,000,000 in any
one year, your coverage may therefore be reduced.

The premium charge shown below is for coverage under this policy for insured losses
covered by the Act. This terrorism premium does not include any charges for the portion
of insured losses covered by the federal government under the Act.

If $0 is shown below for the certified acts of terrorism premium charge, this policy
provides such terrorism coverage for no premium charge.

The certified acts of terrorism premium charge shown below applies to all coverage under
this policy for Insured Losses covered by the Act that you purchased for a premium charge.
For any insuring agreement or coverage part for which you did not purchase such terrorism
coverage, this policy may include one or more terrorism exclusions that apply to certified
acts of terrorism. Under the federal Terrorism Risk Insurance Program Reauthorization Act
of 2007, the applicable definition of certified acts of terrorism no longer requires that the
act of terrorism be committed on behalf of a foreign person or foreign interest. Therefore,
each such exclusion is not limited to an act of terrorism committed on behalf of a foreign
person or int er est.



Name of Insured: See Evidence


Policy Number: See Evidence

Effective   Date: See Evidence

Certified Acts Of Terrorism Premium Charge: See Evidence


Processing Date: See Evidence




D0100 Rev. 3-09
 Case 3:17-cv-00433-TAV-HBG           Document 73-1 Filed 04/03/19 Page 26 of 95 Page 1 of#: 1
                                                                                  PageID
                                                548
      IMPORTANT NOTICE - INDEPENDENT AGENT AND BROKER
                       COMPENSATION


NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY PROVISION OF
YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY CAREFULLY FOR COMPLETE INFORMATION
ON THE COVERAGES PROVIDED ANO TO DETERMINE YOUR RIGHTS ANO DUTIES UNDER YOUR POLICY.
PLEASE CONTACT YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR ITS
CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY ANO THIS NOTICE, THE PROVISIONS
OF YOUR POLICY PREVAIL.

For information about how Travelers compensates independent agents and brokers, please
visit www.travelers.com, call our toll-free telephone number, 1-866-904-8348, or you may
request a written copy from Marketing at One Tower Square, 2GSA, Hartford, CT 06183.




 Case 3:17-cv-00433-TAV-HBG
ND044 Rev. 1-08                 Document 73-1 Filed 04/03/19 Page 27 of 95 Page
                                                                            PageID
                                                                                1 of#: 1
                                          549
                                                                                            TRAVELERSJ
                                                                                                                .....
                                                   DECLARATIONS
                                  St. Paul Fire and Marine Insurance Company
                                     2 JERICHO PLAZA
                                     JERICHO NY 11753


Item 1.    Named Insured:          Community Associations PG and Its Designated Members (LRO)

           Address:                30 South Wacker Drive, 22nd Floor
                                   Chicago, IL 60606


Item 2. Policy Period:             From: See "Evidence ofinsurance & Purchasing Group Membership (Hereinafter
                                         "Evidence") For the Coverage Period Provided.
Item 3.    Limits Of Insurance
           The Limits Of Insurance, subject to all the terms of this policy, are:
           A See Evidence                Each occurrence
           B. See Evidence               General aggregate (in accordance with Section III, Limits Of Insurance)
           C. See Evidence               Products-Completed Operations aggregate (in accordance with Section III,
                                         Limits Of Insurance)

Item 4.    Self Insured Retention        $0

Item 5.    Premium:                      $ See Evidence

           Surcharge/Surtax:             FL   -   1.30%      HURRICAi\JE ASSESSMENT SURCHARGE
                                         KY   -   1. 80%     PLUS ADDITIONAL MUNICIPAL T,.\X
                                         NJ   -   0.90%      PROP & LIABILITY GUARANTY SURCHARGE
                                         WV   -   0.55%      SURCHARGE



           Rate, if applicable:

           Minimum premium,
           if applicable:                $

Item 6.    Agent:                        MCGOWAN     &     COMPANY INC.
                                         20595 LORAIN ROAD
                                         FAIRVIEW PARK OH 44126

           Agency Number:                3401370
Item 7.    Endorsements attached:        See attached schedule.

Item 8.    Policy Number:      See Evidence




SU089 Ed. 3-03
©
 Case  3:17-cv-00433-TAV-HBG
 2003 The Travelers Indemnity Company.Document      73-1 Filed 04/03/19 Page 28 of 95 PageID #:
                                       All rights reserved.
                                                     550
POLICY FORM LIST
                                                                                                        ......,
                                                                                   TRAVELERSJ
Here's a list of all forms included in your
policy, on the date shown below. These
forms are I isted in the same order as they
appear in your pol icy.

Title                                                                   Form Number      Edition Date
Disclosure Notice Terrorism Risk Insurance Act Of 2002                          DOlOO        03-09
Declarations (St. Paul Fire and Marine Insurance Company)                       SU089        03-03
  Policy Form List                                                              40705        05-84
What To Do If You Have A Loss-Specialty Commercial Umbrella                     SU106        04-10
 Liability Policy
Cap On Losses From Certified Acts Of Terrorism Endorsement                      D0144        01-08
Specialty Commercial Umbrella Liability Policy                                  SllOOl       10-02
  Aircraft Exclusion                                                            SU004        10-02
  Aircraft Products and Grounding Exclusion                                     SU005        10-02
  Illinois Amendatory Endorsement                                               SU133        11-03
  Illinois Amendment Of Cancellation Notice                                     SU136        12-03
  Cross Liability Exclusion                                                     SU023        10-02
  Designated Premises Limitation                                                SU028        10-02
  Employee Benefit Liability Endorsement                                        SU035        06-08
  Foreign Liability Exclusion                                                   SU045        10-02
  Lead Exclusion                                                                suoso        10-02
  Mold or Other Fungi or Bacteria Exclusion                                     SU061        10-02
  Non-Concurrent Aggregate Endorsement                                          SU064        10-02
  Occupational Disease Exclusion                                                SU065        10-02
   Professional Services Exclusion                                              SIJ074       10-02
   Scheduled Underlying Insurance                                               SU109        08-08
   Illinois Punitive Exemplary Or Multiple Damages And Fines                    SU126        11-03
    OrPenalties Exclusion Endorsement
   Silica Exclusion                                                             SU157        08-04
   Unsolicited Communication Exclusion Endorsement                              SU163        10-04
   Knowledge Of Occurrence Or Claim                                             SU203        12-05
   Application Of Limits Of Insurance                                           SU221        03-06
   Auto Liability Limits of Ins. End't. - Exception for Damages                 SU244        10-06
    Not Subj to Underlying Aggregate Limit Applies Only to Auto
   Claims-Made Coverage And Extended Reporting Period                           SU247        06-08
    Endorsement - Illinois
   Auto Liability Limitation                                                    SU257        03-07
   Abuse Or Molestation Exclusion Endorsement - Illinois                        SU289        09-08
   Crisis Management Service Expense Endorsement                                SU300        12-09
   Real Estate Development Exclusion                                            SUM235       12-08
   Construction Work Or Completed Work Exclusion                                SUH236       12-08
   Evidence of Insurance & Purchasing Group Membership                          LRO-EOI-01   01-11
   Schedule of Named Insureds - Endorsement                                     LRO-EOI-02 06-07
   Schedule of Insured Locations - Endorsement                                  LRO-EOI-03 06-07
   Additional Terms & Conditions Endorsement                                    40502        01-09
   Additional Exclusions Endorsement                                            40502        01-09




Name of Insured              Policy Number See Evidence                      Effective Date See Evidence
See Evidence                                              Processing Date
40705 Ed. 5-84                                Form List
 Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19
© 1984 The Travelers Indemnity Company. All rights reserved.
                                                                            Page 29 of 95 PageID
                                                                                            Page #: 1
                                                    551
       What To Do If You Have A Loss - Specialty Commercial Umbrella Liability Policy


When an Occurrence happens or is committed that will likely result in damages that are covered by this policy, you
or any Insured covered under this policy are required to report the claim to:

    The Travelers Companies, Inc.
    Attn:    Excess Claims
    One Tower Square, l'viail Code 0000-MS07A
    Hartford, CT 06183

All other terms of your policy remain the same.




SUl 06 Rev. 4-10
©Case  3:17-cv-00433-TAV-HBG
 2010 The Travelers Indemnity CompanyDocument 73-1 Filed 04/03/19 Page 30 of 95 PageID
                                                                                  Page 1 #:
                                                                                         of 1
                                               552
CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
ENDORSEMENT

This endorsement changes any and all
property or other first-party protection and
any and all liability protection provided by
your policy, other than any of the following
provided by your policy:
• Coverage that is changed by an exclusion that
  applies to certified acts of terrorism.
• Commercial auto coverage.
• Commercial crime coverage.
• Coverage that has Professional Liability in the
  title of that insuring agreement.



How Coverage Is Changed                                  Terrorism Risk Insurance Act. The
                                                         criteria contained in the Terrorism Risk
There are two changes which are explained                Insurance Act for a certified act of
below.                                                   terrorism include the following:
                                                         • The act resulted in insured losses in
1.   The following is added to your insuring               excess of $5 million in the aggregate,
     agreement. This change can limit                      attributable to all types of insurance
     coverage for losses arising out of                    subject to the Terrorism Risk Insurance
     certified acts of terrorism if such losses            Act; and
     are otherwise covered by your pol icy.              • The act is a violent act or an act that
                                                           is dangerous to human life, property,
     If aggregate insured losses attributable to           or infrastructure and is committed by
     certified acts of terrorism exceed $100               an individual or individuals as part of
     billion in a Program Vear {January 1                  an effort to coerce the civilian
     through December 31}, and we have met                 population of the United States or to
     our insurer deductible under the Terrorism            influence the policy or affect the
     Risk Insurance Act:                                   conduct of the United States
     • we won't be responsible for the                     Government by coercion.
       payment of any portion of the amount
       of such losses that exceeds $100             2.   The terms and limitations of any
       billion; and                                      terrorism exclusion, or the inapplicability
     • insured losses up to $100 billion will            or omission of a terrorism exclusion, do
       be subject to pro rata allocation in              not serve to create coverage for any
       accordance with procedures established            loss which would otherwise be excluded
       by the Secretary of the Treasury.                 under this pol icy.

     Certified act of terrorism means an act        Other Terms
     that is certified by the Secretary of the
     Treasury, in concurrence with the              Al I other terms of your pol icy remain the
     Secretary of State and the Attorney            same.
     General of the United States, to be an
     act of terrorism pursuant to the federal




D0144 Ed. 1-08                           Endorsement
© 2008 3:17-cv-00433-TAV-HBG
 Case   The Travelers Companies, Document
                                 Inc.     73-1 Filed 04/03/19           Page 31 of 95 Page 1 of#: 1
                                                                                       PageID
                                                  553
                             Specialty Commercial Umbrella Liability Policy

This is a Commercial Umbrella Liability Policy Form. It specifies the coverage provided, restrictions or exclusions
to that coverage, and the rights and duties under this contract.

Throughout this policy the words "you" and "your" refer to the Named Insured. The word "Named Insured" and
all other words or phrases that appear in bold, other than bold used for titles, have or include special meaning as
described in this form. The words "we", "us" and "our" refer to the Company indicated in the Declarations as
providing this insurance.

In consideration of the payment of the premium and in reliance upon the statements in the Declarations we agree
with you as follows:
                                              Insuring Agreements
I.      Coverage

A.      We will pay on behalf of:
            1.   the Insured all sums in excess of the Retained Limit that the Insured becomes legally obligated to
                 pay as damages by reason of liability imposed by law; or
            2.   the Named Insured all sums in excess of the Retained Limit that the Named Insured becomes
                 legally obligated to pay as damages assumed by the Named Insured under an Insured Contract;
        because of:
            1.   Bodily Injury or Property Damage that occurs during the Policy Period and is caused by an
                 Occurrence; or
            2.   Personal Injury or Advertising Injury that is caused by an Occurrence committed during the
                 Policy Period;
        if such Occurrence takes place anywhere in the world, except for any country or jurisdiction which is
        subject to any trade sanction, embargo or similar regulation imposed by the United States of America that
        prohibits the transaction of business with or within such country or jurisdiction.

        If we are prevented by law or statute from paying such sums on behalf of any Insured, then we will, where
        permitted by law or statute, indemnify that Insured for such sums in excess of the Retained Limit. In any
        event, the amount we will pay for damages is limited as described in Section III. Limits of Insurance.

        There is no coverage under this policy for Bodily Injury, Property Damage, Personal Injury or
        Advertising Injury unless a Retained Limit applies.

B.      Retained Limit means the greater of the following:
            I.   the total of the applicable limits of all Scheduled Underlying Insurance, and the applicable limits
                 of any Other Insurance, for Bodily Injury, Property Damage, Personal Injury or Advertising
                 Injury covered by such Scheduled Underlying Insurance or Other Insurance;
            2.   the total of the applicable limits of all Scheduled Retained Limits for Bodily Injury, Property
                 Damage, Personal Injury or Advertising Injury covered by such Scheduled Retained Limits; or
            3.   if applicable, the amount stated in the Declarations as a Self Insured Retention because of any
                 Bodily Injury, Property Damage, Personal Injury or Advertising Injury not covered by either any
                 Scheduled Underlying Insurance or any Scheduled Retained Limit, and caused by any one
                 Occurrence.




SU0Ol Ed. 10-02
©Case   3:17-cv-00433-TAV-HBG
  2002 The St. Paul Travelers Companies, Document     73-1
                                          Inc. All Rights     Filed
                                                          Reserved    04/03/19 Page 32 of 95 PageID
                                                                                              Page I of#:21
                                                         554
C.    If coverage for the Bodily Injury, Property Damage, Personal Injury or Advertising Injury does not exist
      under any:
          I.   Scheduled Underlying Insurance; or
          2.   Scheduled Retained Limit;
      because of a specific exclusion or other specific coverage limitation, then paragraph I. Coverage B.3 above
      does not apply, unless such coverage is specifically provided by endorsement to this policy.

D.    This insurance applies to Bodily Injury and Property Damage only ifno Named Insured knew, prior to
      the Policy Period, that the Bodily Injury or Property Damage had occurred, in whole or in part. If a
      Named Insured knew, prior to the Policy Period, that the Bodily Injury or Property Damage had
      occurred, then any continuation, change or resumption of such Bodily Injury or Property Damage during
      or after the Policy Period will be considered to have been known by a Named Insured prior to the Policy
      Period if such continuation, change or resumption would otherwise be covered by this policy because of a
      continuous, multiple or other coverage trigger required under the law that applies.

      Bodily Injury or Property Damage which occurs during the Policy Period and was not, prior to the Policy
      Period, known to have occurred by any Named Insured includes any continuation, change or resumption
      of that Bodily Injury or Property Damage after the end of the Policy Period if that would be the result
      because of a continuous, multiple or other coverage trigger required under the law that applies.

      Bodily Injury or Property Damage will be considered to have been known to have occurred at the earliest
      time when any Named Insured:
          1.   reports all, or any part, of the Bodily Injury or Property Damage to us or any other insurer;
          2.   receives a written or verbal demand or Claim for damages because of the Bodily Injury or
               Property Damage; or
          3.   becomes aware by any means that the Bodily Injury or Property Damage has occurred or has
               begun to occur.

E.    Solely for the purpose of liability assumed by the Named Insured under an Insured Contract, reasonable
      attorney's fees and necessary litigation expenses incurred by or for a party other than an Insured are
      deemed to be damages because of Bodily Injury, Property Damage, Personal Injury or Advertising
      Injury, provided:
          I.   liability to such party for such attorney's fees and necessary litigation expense has also been
               assumed by the Named Insured in the same Insured Contract; and
          2.   such attorney's fees and litigation expenses are for defense of such party against a Suit seeking
               damages covered by this policy.

F.    If any Scheduled Underlying Insurance has a limit of insurance greater than the amount shown in the
      Schedule of Underlying Insurance, this policy will apply in excess of that greater amount. If any
      Scheduled Underlying Insurance has a limit of insurance, prior to any reduction or exhaustion by payment
      of one or more Claims or Suits seeking damages that would be covered under this policy, that is less than
      the amount shown in the Schedule of Underlying Insurance, this policy will apply in excess of the amount
      shown in that schedule.

      If any Scheduled Retained Limit has a limit of insurance greater than the amount shown in the Schedule
      of Retained Limits, this policy will apply in excess of that greater amount. If any Scheduled Retained
      Limit has a limit of insurance, prior to any reduction or exhaustion by payment of one or more Claims or
      Suits seeking damages that would be covered under this policy, that is less than the amount shown in the
      Schedule of Retained Limits, this policy will apply in excess of the amount shown in that schedule.




SU0OI Ed. 10-02
 Case
Page 2 of3:17-cv-00433-TAV-HBG
          21                             Document
                                             © 2002 73-1
                                                     The St. Filed 04/03/19
                                                             Paul Travelers    Page 33
                                                                            Companies, Inc.of All
                                                                                              95 Rights
                                                                                                   PageID    #:
                                                                                                        Reserved
                                                     555
G.     If the total of the applicable limits of any Scheduled Underlying Insurance or any Scheduled Retained
       Limit are reduced or exhausted by payment of one or more Claims or Suits seeking damages that would be
       covered by this policy, we will:
           1.    in the event of reduction of the limits of the Scheduled Underlying Insurance or the Scheduled
                 Retained Limit, pay in excess of such reduced limits; or
           2.    in the event of exhaustion of the limits of the Scheduled Underlying Insurance or the Scheduled
                 Retained Limit, continue in force as underlying insurance upon such exhaustion;
           and subject to any specific exclusions or other specific coverage limitations of that Scheduled
           Underlying Insurance or Scheduled Retained Limit.

H.     The applicable limits of any Scheduled Underlying Insurance or Scheduled Retained Limit shall not, for
       the purpose of determining when this policy applies, be reduced or exhausted by any payment with respect
       to Claims or Suits seeking damages which are not covered by this policy.

IL     Defense

A.     We shall have the right and duty to assume control of the defense of any Claim or Suit seeking damages
       covered by this policy, and we shall have the right to investigate and settle such Claim or Suit, when the
       Retained Limit has been exhausted by payment of judgments or settlements that would be covered by this
       policy. These rights and duties apply even if the Claim or Suit is groundless, false or fraudulent.

B.     Prior to the exhaustion of the Retained Limit we shall have the right, but not the duty, to participate in the
       investigation, settlement or defense of any Claim or Suit seeking damages that would be covered by this
       policy. This right includes the opportunity to participate in the defense of any Claim or Suit that may
       result in damages covered by this policy. If we exercise this right, we will do so at our own expense.

C.     We have no duty to defend, investigate or settle any Claim or Suit seeking damages not covered by this
       policy.

D.     We will not defend any Claim or Suit after the applicable limits of insurance under this policy have been
       exhausted by payment of judgments or settlements.

E.     All expenses we incur in the defense of any Claim or Suit are in addition to the limits of insurance under
       this policy.

F.     When we assume the defense of any Claim or Suit we will pay the following, to the extent that they are
       not included in the Scheduled Underlying Insurance, Scheduled Retained Limits or in any Other
       Insurance:
           1.    premiums on bonds to release attachments for amounts not exceeding our limits of insurance, but
                 we are not obligated to apply for or furnish any such bond;
           2.    premiums on appeal bonds required by law to appeal any Claim or Suit we defend, but we are not
                 obligated to apply for or furnish any such bond;
           3.    all costs taxed against the Insured for Bodily Injury, Property Damage, Personal Injury or
                 Advertising Injury, covered by this policy, in any Suit we defend;
           4.    pre-judgment interest awarded against the Insured on that part of the judgment we pay. But if we
                 make an offer to pay the applicable limit of insurance, we will not pay any pre-judgment interest
                 based on that period of time after the offer;
           5.    all interest that accrues after entry of judgment and before we have paid, offered to pay or
                 deposited in court the part of the judgment that is within the applicable limit of insurance under
                 this policy; and


SU0Ol Ed. 10-02
©Case  3:17-cv-00433-TAV-HBG
 2005 The St. Paul Travelers Companies, Document     73-1
                                         Inc. All Rights     Filed 04/03/19 Page 34 of 95 PageID
                                                         Reserved                          Page 3 of#:21
                                                      556
           6.   the Insured's reasonable expenses incurred at our request.

G.     When we have the duty to defend, but are prevented by law or otherwise from performing that duty, the
       Insured shall make or arrange for any necessary investigation or defense. We will reimburse the Insured
       for the reasonable and necessary expenses incurred to provide that investigation or defense, subject to the
       terms and conditions ofthis policy.

III.   Limits Of Insurance

A.     The limits of insurance stated in Item 3 of the Declarations and the rules below establish the most we will
       pay regardless of the number of:
           1.   Insureds;
           2.   Claims made or Suits brought;
           3.   person or organizations making Claims or bringing Suits; or
           4.   coverages provided under this policy.

B.     The General Aggregate Limit is the most we will pay for all damages covered under Insuring Agreement I.
       Coverage except for:
           1.   damages included in the Products - Completed Operations Hazard; and
           2.   coverages included in the Scheduled Underlying Insurance or Scheduled Retained Limits to
                which no underlying aggregate applies.

       If any Scheduled Underlying Insurance or any Scheduled Retained Limit contains aggregate limits, other
       than an aggregate applying to the Products-Completed Operations Hazard, the General Aggregate stated in
       the Declarations will apply in the same manner as the aggregate limits of each Scheduled Underlying
       Insurance or each Scheduled Retained Limit.

C.     The Products - Completed Operations Aggregate Limit is the most we will pay for all damages included m
       the Products - Completed Operations Hazard.

D.     Subject to B. and C. above, the Each Occurrence Limit is the most we will pay for all damages covered
       under Insuring Agreement I. Coverage because of all Bodily Injury, Property Damage, Personal Injury
       and Advertising Injury caused by any one Occurrence.

E.     The limits of insurance of this policy apply separately to each consecutive annual period and to any
       remaining period of less than twelve months, starting with the beginning of the Policy Period shown in the
       Declarations. If, however, the Policy Period is extended after issuance for an additional period of less than
       12 months, the additional period will be considered part of the last preceding period for purposes of
       determining the limits of insurance that apply.

IV.    Definitions

A.     Advertisement means a notice that is broadcast or published to the general public or specific market
       segments about your goods, products or services for the purpose of attracting customers or supporters. For
       purposes of this definition:
           1.   notices that are published include material placed on the Internet or similar electronic means of
                communication;
           2.   only that part of your website that is about your goods, products or services for the purpose of
                attracting customers or supporters is considered an Advertisement; and




SUOOI Ed. 10-02
 Case
Page 4 of3:17-cv-00433-TAV-HBG
          21                             Document
                                             © 2002 73-1
                                                     The St. Filed 04/03/19
                                                             Paul Travelers    Page 35
                                                                            Companies, Inc.of All
                                                                                              95 Rights
                                                                                                   PageID    #:
                                                                                                        Reserved
                                                     557
           3.   the placing of advertising, borders or frames for you or others, or links for or to others, on or m
                your website is not considered an Advertisement.

B.     Advertising Idea means a manner or style of Advertisement that others use and intend to attract attention
       in their Advertisement. However, information used to identify or record customers or supporters, such as
       a list of customers or supporters, shall not be considered to be an Advertising Idea.

C.     Advertising Injury means injury, other than Bodily Injury or Personal Injury, arising out of your business
       and caused by one or more of the following offenses:
           1.   oral, written or electronic publication of material in your Advertisement that slanders or libels a
                person or organization or disparages a person's or organization's goods, products or services;
           2.   oral, written or electronic publication of material in your Advertisement that violates a person's
                right of privacy;
           3.   unauthorized use in your Advertisement of another's Advertising Idea; or
           4.   infringement in your Advertisement of another's copyright, trade dress, or Slogan.

D.     Auto means a land motor vehicle, trailer or semi-trailer designed for travel on public roads, including any
       attached machinery or equipment. But Auto does not include Mobile Equipment.

E.     Bodily Injury means any physical harm, sickness or disease to the physical health of other persons,
       including death or any of the following resulting at any time from such physical harm, sickness or disease:
           1.   mental lllJury;
           2.   mental anguish;
           3.   emotional distress;
           4.   shock; or
           5.   humiliation.

F.     Claim means a demand that seeks damages.

G.     Employee includes any person leased to you by a labor leasing firm under an agreement between you and
       the labor leasing firm, to perform duties related to the conduct of your business. However, Employee does
       not include any person who is furnished to you to substitute for a permanent Employee on leave or to
       meet seasonal or short-term workload conditions.

H.     Hostile Fire means a fire which becomes uncontrollable or breaks out from where it was intended to be.

I.     Impaired Property means Tangible Property, other than Your Product or Your Work, that cannot be used
       or is less useful because:
           1.   it incorporates Your Product or Your Work that is known or thought to be defective, deficient,
                inadequate or dangerous; or
           2.   you have, or anyone acting on your behalf has, failed to fulfill the terms of a contract or agreement;
       if such property can be restored to use by:
           1.   the repair, replacement, adjustment or rem oval of Your Product or Your Work; or
           2.   you, or anyone acting on your behalf, fulfilling the terms of the contract or agreement.
       As used in this definition, Tangible Property does not include data.




SU0Ol Ed. 10-02
©Case  3:17-cv-00433-TAV-HBG
 2005 The St. Paul Travelers Companies, Document     73-1
                                         Inc. All Rights     Filed 04/03/19 Page 36 of 95 PageID
                                                         Reserved                          Page 5 of#:21
                                                      558
J.    Insured means each of the following, to the extent set forth:
          1.   the Named Insured;
          2.   any person or organization, other than the Named Insured, included as an additional insured in
               any Scheduled Underlying Insurance but then for no broader coverage than is provided to such
               person or organization under such Scheduled Underlying Insurance;
          3.   any of your Employees, other than:
                   a.   your managers if you are a limited liability company; or
                   b.   your executive officers if you are an organization other than a partnership, joint venture or
                        limited liability company;
               but only for acts within the scope of their employment by you while performing duties related to
               the conduct of your business.

               However, no person or organization is an Insured under this paragraph IV.J.3. for the ownership,
               maintenance, operation, use, Loading or Unloading, or entrustment to others, of any Autos,
               aircraft or watercraft unless such coverage is included under the Scheduled Underlying Insurance
               and then for no broader coverage than is provided under such Scheduled Underlying Insurance.
          4.   any person, other than any of your Employees, or organization while acting as your real estate
               manager;
          5.   any person, organization, trustee or estate to whom you are obligated by a written contract or
               agreement to provide insurance such as is afforded by this policy but only with respect to liability
               arising out of:
                   a.   Your Work; or
                   b.   facilities owned or used by you.
          6.    any person ( other than any of your partners or co-venturers if you are a partnership or Jomt
               venture, any of your members or managers if you are a limited liability company, or any of your
                executive officers, directors or stockholders if you are an organization other than a partnership,
               joint venture or limited liability company, or any of your Employees) or organization with respect
               to any Auto:
                   a.   owned by you, loaned to you or hired by you or on your behalf; and
                   b.   used by that person or organization with your permission.

               However, none of the following is an Insured under this paragraph IV.J.6.:
                   a.   the owner or anyone else from whom you hire or borrow an Auto. But this exception does
                        not apply if the Auto is a trailer or semi-trailer connected to an Auto you own; or
                   b.   any person using an Auto while working in a business that sells, services, repairs or parks
                        Autos unless you are in that business.

K     Insured Contract means that part of any contract or agreement pertammg to your business under which
      the Named Insured assumes the Tort Liability of another party to pay for Bodily Injury, Property
      Damage, Personal Injury or Advertising Injury to a third person or organization, but only if:

          1.   the Bodily Injury or Property Damage occurs; or

          2.   the Personal Injury or Advertising Injury is caused by an Occurrence committed;

      subsequent to the execution of the Insured Contract.



SU0Ol Ed. 10-02
 Case
Page 6 of3:17-cv-00433-TAV-HBG
          21                             Document
                                             © 2002 73-1
                                                     The St. Filed 04/03/19
                                                             Paul Travelers    Page 37
                                                                            Companies, Inc.of All
                                                                                              95 Rights
                                                                                                   PageID    #:
                                                                                                        Reserved
                                                     559
L.     Loading or Unloading means the handling of property:
           1.   while it is being moved from the place where it is accepted for transportation;
           2.   while it is being loaded, transported or unloaded; and
           3.   until it is moved to the place where it is finally delivered.

M.     Mobile Equipment means any of the following types of land vehicles, including any attached machinery or
       equipment:
           1.   bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public
                roads;
           2.   vehicles maintained for use solely on or next to premises you own or rent;
           3.   vehicles that travel on crawler treads;
           4.   vehicles, whether self-propelled or not, maintained primarily to provide mobility to permanently
                mounted:
                    a.   power cranes, shovels, loaders, diggers or drills; or
                    b.   road construction or resurfacing equipment such as graders, scrapers or rollers;
           5.   vehicles not described in paragraphs IV.M. l., 2., 3. or 4. above that are not self-propelled and are
                maintained primarily to provide mobility to permanently attached equipment of the following
                types:
                    a.   air compressors, pumps and generators, including spraying, welding, building cleaning,
                         geophysical exploration, lighting and well servicing equipment; or
                    b.   cherry pickers and similar devices used to raise or lower workers; and
           6.   vehicles not described in IV.M. l., 2., 3. or 4. above maintained primarily for purposes other than
                the transportation of persons or cargo.

           However, self-propelled vehicles with the following types of permanently attached equipment are not
           Mobile Equipment but will be considered Autos:
                    a.   equipment designed primarily for:
                             I)   snow removal;
                             2) road maintenance, but not construction or resurfacing; or
                             3)   street cleaning;
                    b.   cherry pickers and similar devices mounted on automobile or truck chassis and used to
                         raise or lower workers; and
                    c.   air compressors, pumps and generators, including spraying, welding, building cleaning,
                         geophysical exploration, lighting and well servicing equipment.

N.     Named Insured means:
           1.   any person or organization listed in Item I of the Declarations, any company that is your
                subsidiary as of the effective date of this policy and any company in which you own a majority or
                controlling interest as of the effective date of this policy; and
           2.   any organization, other than a partnership, joint venture or limited liability company, which is
                newly acquired, controlled or formed by you during the Policy Period but only:
                    a.   as respects Occurrences taking place after you acquire, take control of or form such
                         organization;


SU0OI Ed. 10-02
©Case  3:17-cv-00433-TAV-HBG
 2005 The St. Paul Travelers Companies, Document     73-1
                                         Inc. All Rights     Filed 04/03/19 Page 38 of 95 PageID
                                                         Reserved                          Page 7 of#:21
                                                      560
                   b.   to the extent such organization is included under the coverage provided by any Scheduled
                        Underlying Insurance;
                   c.   if you give us prompt notice after you acquire, take control of or form such organization;
                        and
                   d.   if you own a majority or controlling interest in such organization;
                   We may make an additional premium charge for any such organizations you acqurre, take
                   control of or form during the Policy Period;
          3.   if you are an individual, you and your spouse, but only with respect to the conduct of a business of
               which you are the sole owner;
          4.   if you are a partnership or joint venture, your partners or co-venturers and their spouses, but only
               with respect to the conduct of your business;
          5.   if you are a limited liability company, your members, but only with respect to the conduct ofyour
               business, and your managers, but only with respect to their duties as your managers; and
          6.   if you are an organization other than a partnership, joint venture or limited liability company, any
               of your executive officers, directors or stockholders but only while acting within their duties or
               capacities as such;

      However, no person or organization is a Named Insured with respect to the conduct of any current or past
      partnership, joint venture or limited liability company that is not shown as a Named Insured in the
      Declarations.

      Also, no person or organization is a Named Insured under paragraphs IV.N.3., 4., 5. or 6. for the
      ownership, maintenance, operation, use, Loading or Unloading, or entrustment to others, of any Autos,
      aircraft or watercraft unless such coverage is included under the Scheduled Underlying Insurance and then
      for no broader coverage than is provided under such Scheduled Underlying Insurance.

0.    Occurrence means:
          I.   as respects Bodily Injury or Property Damage, an accident, including continuous or repeated
               exposure to substantially the same general harmful conditions, which results in Bodily Injury or
               Property Damage. All Bodily Injury or Property Damage caused by such exposure to
               substantially the same general harmful conditions shall be considered to be caused by one
               Occurrence;
          2.   as respects Personal Injury, an offense arising out of your business that results in Personal Injury.
               All Personal Injury caused by the same or related injurious material, act or offense shall be
               considered to be caused by one Occurrence, regardless of the frequency or repetition thereof, the
               number and kind of media used or the number ofpersons or organizations making Claims or
               bringing Suits; and
          3.   as respects Advertising Injury, an offense committed in the course of advertising your goods,
               products and services that results in Advertising Injury. All Advertising Injury caused by the same
               or related injurious material, act or offense shall be considered to be caused by one Occurrence,
               regardless of the frequency or repetition thereof, the number and kind ofmedia used or the
               number of persons or organizations making Claims or bringing Suits.

P.    Other Insurance means any insurance providing coverage for damages covered in whole or in part by this
      policy. Other Insurance includes alternative risk transfer, risk management or financing methods or
      programs, such as risk retention groups or self-insurance methods or programs. But Other Insurance does
      not include:
          I.   any Scheduled Underlying Insurance;



SU0Ol Ed. 10-02
 Case
Page 8 of3:17-cv-00433-TAV-HBG
          21                             Document
                                             © 2002 73-1
                                                     The St. Filed 04/03/19
                                                             Paul Travelers    Page 39
                                                                            Companies, Inc.of All
                                                                                              95 Rights
                                                                                                   PageID    #:
                                                                                                        Reserved
                                                     561
           2.   the Self-Insured Retention; or
           3.   any policy of insurance specifically purchased to be excess of this policy and affording coverage that
                this policy also affords.

Q.     Personal Injury means injury, other than Bodily Injury or Advertising Injury, arising out of your business
       and caused by one or more of the following offenses:
           I.   false arrest, detention or imprisonment;
           2.   malicious prosecution;
           3.   the wrongful eviction from, wrongful entry into or invasion of the right of private occupancy of a
                room, dwelling or premises that a person occupies committed by or on behalf of its owner,
                landlord or lessor;
           4.   oral, written or electronic publication of material that slanders or libels a person or organization, or
                disparages a person's or organization's goods, products or services; or
           5.   oral, written or electronic publication of material that violates a person's right of privacy.

R.     Policy Period means the period of time from the inception date shown in Item 2 of the Declarations to the
       earlier of the expiration date shown in Item 2 of the Declarations or the termination date of this policy.
S.     Pollutant means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapors, soot,
       fumes, acids, alkalis, chemicals and Waste.

T.     Products - Completed Operations Hazard means all Bodily Injury and Property Damage occurring away
       from premises you own, rent or borrow and arising out of Your Product or Your Work except:
           1.   products that are still in your physical possession; or
           2.   work that has not yet been completed or abandoned.        However, we will consider Your Work to be
                completed at the earliest of the following times:
                    a.   when all of the work called for in your contract has been completed;
                    b.   when all of the work to be done at the job site has been completed if your contract calls
                         for work at more than one job site; or
                    c.   when any person or organization, other than another contractor or subcontractor working
                         on the same project, has put that part of the work done at a job site to its intended use.

       Work that may need service, maintenance, correction, repair or replacement, but which is otherwise
       complete, shall be considered to be completed.

       The Products - Completed Operations Hazard does not include Bodily Injury or Property Damage ansmg
       out of:
           1.   the transportation of property, unless the Bodily Injury or Property Damage arises out of a
                condition in or on a vehicle created by the Loading or Unloading of that vehicle by an Insured; or
           2.   the existence of tools, uninstalled equipment or abandoned or unused materials.

U.     Property Damage means:
           I.   physical injury to Tangible Property of others including all resulting loss of use of that property.
                All such loss of use shall be deemed to occur at the time of the physical injury that caused it; or
           2.   loss of use of Tangible Property of others that is not physically injured.   All such loss of use shall
                be deemed to occur at the time of the Occurrence that caused it.




SU0OI Ed. 10-02
©Case  3:17-cv-00433-TAV-HBG
 2005 The St. Paul Travelers Companies, Document     73-1
                                         Inc. All Rights     Filed 04/03/19 Page 40 of 95 PageID
                                                         Reserved                          Page 9 of#:21
                                                      562
          As used in this definition, Tangible Property does not include data.

V.    Scheduled Retained Limits means the amount and type of insurance, not covered by any Scheduled
      Underlying Insurance, listed in the Schedule of Retained Limits forming a part of this policy.

W.    Scheduled Underlying Insurance means:
          I.   the policy or policies of insurance listed in the Schedule of Underlying Insurance forming a part of
               this policy; and
          2.   automatically any renewal or replacement of any policy described in paragraph IV.W. l. above,
               provided that such renewal or replacement provides equivalent coverage to and affords limits of
               insurance equal to or greater than the policy being renewed or replaced.

X.    Self-Insured Retention means the amount indicated in Item 4 of the Declarations which is the maximum
      amount that:
          I.   the Insured becomes legally obligated to pay by reason of liability imposed by law; or
          2.   the Named Insured becomes legally obligated to pay as damages assumed by the Named Insured
               under an Insured Contract;
          not covered by either any Scheduled Underlying Insurance or any Scheduled Retained Limit and
          caused by any one Occurrence.

Y.    Slogan means a phrase that others use and intend to attract attention in their Advertisement. However, a
      Slogan does not include a phrase used as, or in, the name of:
          I.   any person or organization, other than you; or
          2.   any business or any of the premises, goods, products or services of any person or organization,
               other than you.

Z.    Suit means a civil proceeding that seeks damages. Suit includes:
          I.   an arbitration proceeding that seeks damages and to which you must submit or do submit with our
               consent; or
          2.   any other alternative dispute resolution proceeding that seeks damages and to which you submit
               with our consent.

AA.   Tort Liability means a liability that would be imposed by law in the absence of any contract or agreement.

BR    Waste includes materials which are intended to be or have been recycled, reconditioned or reclaimed.

CC.   Your Product means:
          I.   any goods or products, other than real property, that are or were manufactured, sold, handled,
               distributed or disposed of by:
                   a.   you;
                   b.   others trading under your name; or
                   c.   a person or organization whose business or assets you have acquired; and
          2.   containers (other than vehicles), materials, parts or equipment furnished in connection with such
               goods or products.




SU0Ol Ed. 10-02
 Case
Page IO 3:17-cv-00433-TAV-HBG
        of 21                           Document
                                            © 2002 73-1
                                                    The St. Filed 04/03/19
                                                            Paul Travelers    Page 41
                                                                           Companies, Inc.of All
                                                                                             95 Rights
                                                                                                  PageID    #:
                                                                                                       Reserved
                                                    563
        Your Product includes:
             1.   warranties or representations made at any time with respect to the fitness, quality, durability,
                  performance or use of Your Product; and
             2.   the providing of or failure to provide warnings or instructions.

        Your Product does not include vending machines or other property rented to or located for the use of
        others but not sold.

DD.     Your Work means:
             1.   work or operations performed or being performed by you or on your behalf; and
             2.   materials, parts or equipment furnished in connection with such work or operations.

        Your Work includes:
             1.   warranties or representations made at any time with respect to the fitness, quality, durability,
                  performance or use of Your Work; and
             2.   the providing of or failure to provide warning or instructions.

V.      Exclusions

This insurance does not apply to:

A.      Workers' Compensation, Disability Benefits or Unemployment Compensation Laws
        Any obligation of the Insured under any workers compensation law, disability benefits law, unemployment
        compensation law or any similar law.

B.      ERISA or COBRA
        Any obligation of the Insured under:
             1.   the Employees Retirement Income Security Act Of 1974 (ERISA);
             2.   the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA); or
             3.   any similar common or statutory law of any jurisdiction;
        including any amendments to such laws.

C.      Uninsured Motorists, Underinsured Motorists or Automobile No-Fault Laws
        Any liability or obligation of the Insured under any automobile:
             1.   uninsured motorists;
             2.   underinsured motorists; or
             3.   no-fault or other first party benefits law.

D.      Asbestos

        1.   Bodily Injury, Property Damage, Personal Injury or Advertising Injury arising out of the actual,
             alleged or threatened:
                  a.   absorption, ingestion or inhalation of asbestos in any form by any person; or
                  b.   existence of asbestos in any form.




SUOOI Ed. 10-02
©Case   3:17-cv-00433-TAV-HBG
  2005 The St. Paul Travelers Companies, Document     73-1
                                          Inc. All Rights     Filed
                                                          Reserved       04/03/19 Page 42 of 95 PageID
                                                                                                Page 11 of#:21
                                                            564
      2.   Bodily Injury, Property Damage, Personal Injury or Advertising Injury arising out of the actual,
           alleged or threatened:
                a.   absorption, ingestion or inhalation of any other solid, liquid, gaseous or thermal irritant or
                     contaminant, including smoke, vapors, soot, fumes, acids, alkalis, chemicals and Waste, in any
                     form by any person; or
                b.   existence of any such other irritant or contaminant in any form;
           and that is part of any Claim or Suit that also alleges any Bodily Injury, Property Damage, Personal
           Injury or Advertising Injury described in paragraph VD. I. of this exclusion, above.

      3.   Any loss, cost or expense arising out of any request, demand, order or statutory or regulatory
           requirement that any Insured or others:
                a.   test for, monitor, clean up, remove, contain, treat, detoxify or neutralize asbestos in any form;
                     or
                b.   respond to, or assess, in any way the effects of asbestos in any form.

      Because asbestos, and any other such irritants or contaminants, are Pollutants, this exclusion applies m
      addition to any of the following exclusions that apply:
           a.   the pollution exclusion in this policy; or
           b.   any other pollution-related exclusion made part of this policy.

E.    Employment-Related Practices

      Bodily Injury or Personal Injury to:
           I.   a person arising out of any:
                     a.   refusal to employ that person;
                     b.   termination of that person's employment; or
                     c.   employment-related practices, policies, acts or omissions, such as coercion, demotion,
                          evaluation, reassignment, discipline, defamation, failure to promote or advance,
                          harassment, humiliation or discrimination applied to or directed at that person; or
           2.   the spouse, child, parent, brother or sister of that person as a consequence of such Bodily Injury or
                Personal Injury to that person described in paragraph VE. I., of this exclusion, above.

      This exclusion applies to any obligation to share damages with or repay someone else who must pay
      damages because of the Bodily Injury or Personal Injury.

F.    Property Damage to Certain Property

      Property Damage to:
           I.   property you own, rent or occupy;
           2.   premises you sell, give away or abandon if the Property Damage arises out of any part of those
                premises;
           3.   property loaned to you;
           4.   personal property in the care, custody or control of any Insured;




SU0OI Ed. 10-02
 Case
Page 12 3:17-cv-00433-TAV-HBG
        of 21                              Document
                                               © 2002 73-1
                                                       The St. Filed 04/03/19
                                                               Paul Travelers    Page 43
                                                                              Companies, Inc.of All
                                                                                                95 Rights
                                                                                                     PageID    #:
                                                                                                          Reserved
                                                       565
           5.   that particular part ofreal property on which you or any contractors or sub-contractors working
                directly or indirectly on your behalf are performing operations if the Property Damage arises out
                of those operations;
           6.   that particular part of any property that must be restored, repaired or replaced because Your Work
                was incorrectly performed on it;
           7.   Your Product arising out of Your Product or any part of it; or
           8.   Your Work arising out of Your Work or any part of it and included in the Products-Completed
                Operations Hazard, unless the damaged work or the work out of which the damage arises was
                performed on your behalf by a subcontractor.

       Paragraph V.F.2. of this exclusion, above, does not apply if the premises are Your Work and were never
       occupied, rented or held for rental by you.

       Paragraph V.F.6. of this exclusion, above, does not apply to Property Damage included in the Products-
       Completed Operations Hazard.

G.     Property Damage to Impaired Property or Property Not Physically Injured

       Property Damage to Impaired Property, or property that has not been physically injured, arising out of:
           I.   a defect, deficiency, inadequacy or dangerous condition in Your Product or Your Work; or
           2.   a delay or failure by you, or anyone acting on your behalf, to fulfill the terms of a contract or
                agreement.

       This exclusion does not apply to the loss of use of other property arising out of sudden and accidental
       physical injury to Your Product or Your Work after it has been put to its intended use.

H.     Product Recall

       Damages claimed for any loss, cost or expense incurred by you or others for the loss of use, withdrawal,
       recall, inspection, repair, replacement, adjustment, removal or disposal of:
           I.   Your Product;
           2.   Your Work; or
           3.   Impaired Property;
       if such product, work or property is withdrawn or recalled from the market or from use by any person or
       organization because of a known or suspected defect, deficiency, inadequacy or dangerous condition in it.

I.     Expected or Intended Bodily Injury or Property Damage

       Bodily Injury or Property Damage expected or intended from the standpoint of the Insured.

       This exclusion does not apply to Bodily Injury or Property Damage resulting from the use of reasonable
       force to protect persons or property.

J.     Known Violation of Rights

       Personal Injury or Advertising Injury caused by or committed at the direction of the Insured, or by an
       offense committed at the direction of the Insured, with knowledge that the rights of another would be
       violated and that Personal Injury or Advertising Injury would result.




SU0OI Ed. 10-02
©Case  3:17-cv-00433-TAV-HBG
 2005 The St. Paul Travelers Companies, Document     73-1
                                         Inc. All Rights     Filed 04/03/19 Page 44 of 95 PageID
                                                         Reserved                         Page 13 of#:21
                                                      566
K     Material Published with Knowledge of Falsity

      Personal Injury or Advertising Injury arising out of oral, written, or electronic publication of material, if
      done by or at the direction of the Insured with knowledge of its falsity.

L.    Material Published Prior to Policy Period

      Personal Injury or Advertising Injury arising out of any:
          I.   oral, written, or electronic publication of material whose first publication;
          2.   unauthorized use in your Advertisement of another's Advertising Idea if that unauthorized use
               first; or
          3.   infringement in your Advertisement of another's copyright, trade dress or Slogan if that
               infringement first;
      took place before the beginning of the Policy Period.

M.    Criminal Acts

      Personal Injury or Advertising Injury arising out the willful violation of a penal statute or ordinance
      committed by, at the direction of, any Insured.

N.    Advertising, Broadcasting, Publishing, Telecasting, Media and Internet Businesses

      Personal Injury or Advertising Injury committed by an Insured whose business 1s:
          I.   Advertising, broadcasting, publishing or telecasting;
          2.   Designing or determining content of websites for others; or
          3.   An Internet search, access, content or service provider.

      However, this exclusions does not apply to Personal Injury caused by any of the following offenses:
          I.   false arrest, detention or imprisonment;
          2.   malicious prosecution;
          3.   the wrongful eviction from, wrongful entry into or invasion of the right of private occupancy of a
               room, dwelling or premises that a person occupies committed by or on behalf of its owner,
               landlord or lessor.

      For the purpose of this exclusion, the placing of advertising, borders or frames for an Insured or others, or
      links for or to others, on or in an Insured's website is not by itself considered the business of advertising,
      broadcasting, publishing or telecasting.

0.    Breach of Contract

      Personal Injury or Advertising Injury arising out of breach of contract, other than misappropriation of
      Advertising Ideas under an implied contract.

P.    Quality or Performance of Goods - Failure to Conforms to Statements

      Advertising Injury arising out of the failure of goods, products or services to conform with advertised
      quality or performance.




SU0OI Ed. 10-02
 Case
Page 14 3:17-cv-00433-TAV-HBG
        of 21                            Document
                                             © 2002 73-1
                                                     The St. Filed 04/03/19
                                                             Paul Travelers    Page 45
                                                                            Companies, Inc.of All
                                                                                              95 Rights
                                                                                                   PageID    #:
                                                                                                        Reserved
                                                     567
Q.     Wrong Description of Prices

       Advertising Injury arising out of the wrong description of the price of goods, products or services.

R.     Intellectual Property

       Bodily Injury, Property Damage, Personal Injury or Advertising Injury arising out of the actual or alleged
       infringement or violation of any of the following rights or laws:
            I.   copyright;
            2.   patent;
            3.   trade name;
            4.   trade secret;
            5.   trademark; or
            6.   other intellectual property rights or laws.

       This exclusion does not apply to Bodily Injury or Property Damage that:
            I.   results from Your Products or Your Work; or
            2.   is included in the Products-Completed Operations Hazard.

       This exclusion also does not apply to Advertising Injury that results from:
            I.   the unauthorized use in your Advertisement of another's Advertising Idea; or
            2.   infringement in your Advertisement of another's copyright, trade dress or trademarked Slogan.

S.     Pollution
       1.   Bodily Injury, Property Damage or Personal Injury or Advertising Injury arising out of the actual,
            alleged or threatened discharge, dispersal, seepage, migration, release or escape of Pollutants anywhere
            in the world;
       2.   Any loss, cost or expense arising out of any request, demand, order or statutory or regulatory
            requirement that we, the Insured or any other person or organization test for, monitor, clean-up,
            remove, contain, treat, detoxify, respond to, neutralize or assess the effects of Pollutants; or
       3.   Any loss, cost or expense arising out of any Claim or Suit by or for any governmental authority or any
            other person or organization for damages arising out of the testing for, monitoring, cleaning up,
            removing, containing, treating, detoxifying or neutralizing, or responding to or assessing in any way,
            Pollutants.

       This exclusion does not apply to Bodily Injury or Property Damage:
            a.   arising out of heat, smoke or fumes from a Hostile Fire;
            b.   arising out of the upset, overturn or collision of an Auto; or
            c.   included in the Products-Completed Operations Hazard;
       if insurance for such Bodily Injury or Property Damage is provided by any Scheduled Underlying
       Insurance or any Scheduled Retained Limit. However, the insurance provided by this policy for such
       Bodily Injury or Property Damage will not be broader than the insurance provided by such Scheduled
       Underlying Insurance or Scheduled Retained Limit.




SU0OI Ed. 10-02
©Case  3:17-cv-00433-TAV-HBG
 2005 The St. Paul Travelers Companies, Document     73-1
                                         Inc. All Rights     Filed 04/03/19 Page 46 of 95 PageID
                                                         Reserved                         Page 15 of#:21
                                                      568
T.    Nuclear Material

      Bodily Injury, Property Damage, Personal Injury or Advertising Injury arising out of:
          I.     the actual, alleged or threatened exposure of any person or property to; or
          2.     the Hazardous Properties of;
      any Nuclear Material.

      As used in this exclusion:
          I.     hazardous properties includes radioactive, toxic or explosive properties;
          2.     nuclear material means source material, special nuclear material or by-product material;
          3.     source material, special nuclear material and by-product material have the meanings given them
                 in the Atomic Energy Act of 1954 or any law amendatory thereof.

      Because Nuclear Material is a Pollutant, this exclusion applies in addition to any of the following
      exclusions that apply:
          I.     the pollution exclusion in this policy; or
          2.     any other pollution-related exclusion made part of this policy.

VI.   Additional Exclusions

      This insurance does not apply to the following, unless insurance for such liability is provided by any
      Scheduled Underlying Insurance or any Scheduled Retained Limit and then it will be no broader than the
      insurance provided by such Scheduled Underlying Insurance or Scheduled Retained Limit:

A.    Fellow Employee

      Liability of any Employee with respect to Bodily Injury or Personal Injury to:
          I.     another Employee of the same employer; or
          2.     the spouse or any child, parent, brother or sister of that other Employee as a consequence of such
                 Bodily Injury or Personal Injury to that other Employee described in paragraph VI.A. I. of this
                 exclusion.

B.    Watercraft

      Bodily Injury or Property Damage arising out of the ownership, maintenance, use, operation, Loading or
      Unloading, or entrustment to others of any watercraft owned, operated or rented by, or loaned to, any
      Insured. This exclusion does not apply to watercraft while ashore on premises owned or rented by any
      Insured.

C.    Aircraft

      Bodily Injury or Property Damage arising out of the ownership, maintenance, use, operation, Loading or
      Unloading or entrustment to others of any aircraft owned, rented or chartered by, or loaned to, any
      Insured or on an Insured's behalf, with or without crew.




SUOOl Ed. 10-02
 Case
Page 16 3:17-cv-00433-TAV-HBG
        of 21                              Document
                                               © 2002 73-1
                                                       The St. Filed 04/03/19
                                                               Paul Travelers    Page 47
                                                                              Companies, Inc.of All
                                                                                                95 Rights
                                                                                                     PageID    #:
                                                                                                          Reserved
                                                       569
VIL    Conditions

A.     Appeals

       We have the right but not the duty to appeal an award or judgment, including damages covered by this
       policy, in excess of the applicable Retained Limit. If we elect to appeal we will pay, in addition to any
       applicable limits of insurance of this policy, all costs, interest and expenses incidental to such appeal.
       However, the result of an appeal will not change the limits of coverage that apply under this policy.

B.     Audit

       We may audit the Insured's books and records at any time during the term of the Policy Period or within
       three years after expiration or termination of this policy.

C.     Bankruptcy or Insolvency

       1.   The Insured's bankruptcy, insolvency or inability to pay, or the bankruptcy, insolvency or inability to
            pay of any issuer of Scheduled Underlying Insurance will not relieve us of our obligations under this
            policy.

       2.   In the event of any such bankruptcy, insolvency or inability to pay:
                 a.   this insurance will neither replace or reduce the insurance provided by Scheduled Underlying
                      Insurance nor replace or reduce any Scheduled Retained Limit; and
                 b.   this insurance will apply only to amounts in excess of the applicable limits of such Scheduled
                      Underlying Insurance and Scheduled Retained Limits.

D.     Cancellation

       1.   You may cancel this policy. You must mail or deliver to us advance written notice to us stating when
            the cancellation is to take effect.

       2.   We may cancel this policy. If we cancel because of non-payment of premium, we must mail or deliver
            to you not less than 10 days advance written notice stating when the cancellation is to take effect. If
            we cancel for any other reason, we must mail or deliver to you not less than 60 days advance written
            notice stating when the cancellation is to take effect. Mailing that notice to you at your mailing
            address shown in Item 1 of the Declarations shall be sufficient to prove such notice.

       3.   The Policy Period will end on the day and time stated in the cancellation notice.

       4.   If we cancel, final premium shall be calculated pro rata based on the time this policy was in force.

       5.   If you cancel, final premium will be more than pro rata. It will be based on the time this policy was
            in force and increased by our short rate cancellation table and procedure.

       6.   Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter, but
            the cancellation will be effective even ifwe have not made or offered any premium refund due you.
            Our check, or our representative's check, mailed or delivered to you at your mailing address shown in
            Item 1 of the Declarations, shall be sufficient tender of any such refund due you.

       7.   The first Named Insured in Item 1 of the Declarations shall act on behalf of all other Insureds with
            respect to the giving or receiving of notice of cancellation and the receipt of any premium refund that
            may become payable under this policy.




SU0Ol Ed. 10-02
©Case  3:17-cv-00433-TAV-HBG
 2005 The St. Paul Travelers Companies, Document     73-1
                                         Inc. All Rights     Filed 04/03/19 Page 48 of 95 PageID
                                                         Reserved                         Page 17 of#:21
                                                      570
      8.   Any of these provisions that conflict with a law that controls the cancellation of the insurance in this
           policy is changed by this statement to comply with that law.

E.    Changes

      Notice to any agent or knowledge possessed by any agent or any other person will not effect a waiver of, or
      a change in, any part of this policy. This policy can only be changed by a written endorsement that
      becomes a part of this policy and that is signed by one of our authorized representatives.

F.    Duties in the Event of an Occurrence, Claim or Suit

      1.   You must see to it that we are notified as soon as practicable of an Occurrence which may result in a
           Claim or Suit seeking damages covered by this policy. To the extent possible, notice should include:
               a.   how, when and where the Occurrence took place;
               b.   the names and addresses of any injured persons and witnesses; and
               c.   the nature and location of any Bodily Injury, Property Damage, Personal Injury or
                    Advertising Injury arising out of the Occurrence.

      2.   If a Claim is made or Suit is brought against any Insured that is reasonably likely to involve the
           coverage provided by this policy, you must notify us in writing as soon as practicable. You and any
           other involved Insured also must:
               a.   immediately send us copies of any demands, notices, summonses or legal papers received m
                    connection with the Claim or Suit;
               b.   authorize us to obtain necessary records and other information;
               c.   cooperate with us in the investigation, settlement or defense of any Claim or Suit we
                    investigate, settle or defend; and
               d.   assist us, upon our request, in the enforcement of any right against any person or organization
                    which may be liable to the Insured because of injury or damage to which this insurance may
                    apply.

      3.   No Insured will, except at that Insured's own expense, voluntarily make a payment, assume any
           obligation, make any admission, or incur any expense, other than for first aid for Bodily Injury covered
           by this policy, without our consent.

G.    First Named Insured

      The person or organization first named in Item 1 of the Declarations is primarily responsible for the
      payment of all premiums, the giving and receiving of notice of cancellation and the receiving of any return
      premiums that become payable under this policy.

H.    Inspection

      We have the right, but are not obligated, to inspect your premises and operations at any time. Our
      inspections are not safety inspections. They relate only to the insurability ofyour premises and operations
      and the premiums to be charged. We may give your reports on the conditions that we find. We may also
      recommend changes. However, we will not undertake to perform the duty of any person or organization to
      provide for the health or safety of your Employees or the public. We do not warrant the health and safety
      conditions of your premises or operations or represent that your premises or operations comply with any
      law, regulation, code or standard.




SU0Ol Ed. 10-02
 Case
Page 18 3:17-cv-00433-TAV-HBG
        of 21                            Document
                                             © 2002 73-1
                                                     The St. Filed 04/03/19
                                                             Paul Travelers    Page 49
                                                                            Companies, Inc.of All
                                                                                              95 Rights
                                                                                                   PageID    #:
                                                                                                        Reserved
                                                     571
I.     Knowledge of Occurrence or Claim

       Knowledge of an Occurrence, Claim or Suit by your agent, servant or Employee shall not in itself
       constitute knowledge by you, unless a Named Insured:
            I.   shall have received notice of such Occurrence, Claim or Suit from said agent, servant or
                 Employee; or
            2.   otherwise has knowledge of such Occurrence, Claim or Suit.

J.     Legal Action Against Us

       No person or organization has a right under this policy to sue us, join us as a party, or otherwise bring us
       into a Suit seeking damages from, or to determine the liability of, any Insured unless:
            I.   you have, and any other involved Insured has, complied with all the terms of this policy; and
            2.   the amount you owe has been determined with our consent or by actual trial and final judgment.

K      Maintenance of Scheduled Underlying Insurance

       I.   During the Policy Period, you agree:
                 a.   to keep Scheduled Underlying Insurance in full force and effect;
                 b.   that the terms, including definitions, conditions and exclusions, of Scheduled Underlying
                      Insurance shall not materially change;
                 c.   that the total applicable limits of Scheduled Underlying Insurance shall not decrease, except
                      for any reduction or exhaustion of aggregate limits by payment of Claims or Suits for Bodily
                      Injury, Property Damage, Personal Injury or Advertising Injury covered by this policy; and
                 d.   that any renewals or replacements of Scheduled Underlying Insurance shall provide
                      equivalent coverage to and afford limits of insurance equal to or greater than the policy being
                      renewed or replaced.

       2.   If you fail to comply with these requirements, we will be liable only to the same extent that we would
            have, had you fully complied with these requirements.

       3.   If you are unable to recover from an issuer of any Scheduled Underlying Insurance because that issuer
            is unable to pay or you fail to comply with any term or condition of any Scheduled Underlying
            Insurance, we will only pay those sums covered by this insurance which are in excess of the applicable
            limit of Scheduled Underlying Insurance shown in the Schedule of Underlying Insurance.

L.     Other Insurance

       If Other Insurance applies to damages that are also covered by this policy, this policy will apply excess of,
       and shall not contribute with, that Other Insurance, whether it is primary, excess, contingent or on any
       other basis. However, this provision will not apply if the Other Insurance is specifically written to be
       excess of this policy.

M.     Premium

       The premium for this policy is the amount stated in Item 5 of the Declarations.     It is a flat premium unless
       specified as subject to an audit adjustment.




SU0OI Ed. 10-02
©Case  3:17-cv-00433-TAV-HBG
 2005 The St. Paul Travelers Companies, Document     73-1
                                         Inc. All Rights     Filed 04/03/19 Page 50 of 95 PageID
                                                         Reserved                         Page 19 of#:21
                                                      572
N.    Separation of Insureds

      Except with respect to the limits of insurance of this policy and any rights or duties specifically assigned to
      the first Named Insured designated in Item I of the Declarations, this insurance applies:
           I.   as if each Named Insured were the only Named Insured; and
           2.   separately to each Insured against whom the Claim is made or the Suit is brought.

0.    Titles

      The titles of the various sections or paragraphs in this policy and endorsements, if any, attached to this
      policy are intended solely for convenience or reference and are not to be deemed in any way to affect the
      provisions to which they relate.

P.    Transfer of Rights of Recovery to Us

      I.   If any Insured has rights to recover from any other person or organization all or part of any payment
           we have made under this policy, those rights are transferred to us. The Insured must do nothing after
           loss to impair those rights and must help us enforce them.

      2.   Any such recovery shall be applied as follows:
                a.   first, any person or organization, including the Insured, that has paid an amount in excess of
                     the applicable limits of insurance of this policy will be reimbursed for the actual excess amount
                     paid under this policy;
                b.   then, we will be reimbursed up to the amount we have paid; and
                c.   last, any Insured or issuer of Scheduled Underlying Insurance is entitled to claim the
                     remainder, up to the amount that Insured or issuer of Scheduled Underlying Insurance has
                     paid.

      3.   Expenses incurred in the exercise of such rights of recovery shall be apportioned among such persons
           or organizations, including the Insured, in the same ratio as their respective recoveries are finally
           shared.

Q.    Transfer of Your Rights and Duties

      Your rights and duties under this policy may not be transferred without our written consent.

      If you die or are legally declared bankrupt, your rights and duties will be transferred to your legal
      representative, but only while acting within the scope of duties as your legal representative. However,
      notice of cancellation sent to the first Named Insured designated in Item I of the Declarations and mailed
      to the address shown in this policy will be sufficient notice to effect cancellation of this policy.

R.    Unintentional Failure to Disclose Hazards

      Your failure to disclose all hazards existing as the inception date of the policy shall not prejudice you with
      respect to the coverage afforded by this policy, provided that any such failure or omission is not intentional.

S.    When Damages Are Payable

      We will not make any payment under this policy unless and until the Insured or any other msurer 1s
      obligated to pay the Retained Limit.




SU0Ol Ed. 10-02
 Case
Page 20 3:17-cv-00433-TAV-HBG
        of 21                             Document
                                              © 2002 73-1
                                                      The St. Filed 04/03/19
                                                              Paul Travelers    Page 51
                                                                             Companies, Inc.of All
                                                                                               95 Rights
                                                                                                    PageID    #:
                                                                                                         Reserved
                                                      573
        When the amount of loss has been determined, we will promptly pay on behalf of the Insured the amount
        of loss covered by this policy.

        You shall promptly reimburse us for any amount within the Self-Insured Retention paid by us on behalf of
        an Insured.

In Witness Whereof we have caused this policy to be executed and attested, but this policy shall not be valid unless
countersigned by one of our duly authorized representatives where required by law.




SU0Ol Ed. 10-02
©Case  3:17-cv-00433-TAV-HBG
 2005 The St. Paul Travelers Companies, Document     73-1
                                         Inc. All Rights     Filed 04/03/19 Page 52 of 95 PageID
                                                         Reserved                         Page 21 of#:21
                                                      574
                                                  Aircraft Exclusion

1.   This insurance does not apply to any Bodily Injury, Property Damage, Personal Injury or Advertising Injury
     arising out of the ownership, maintenance, operation, use, Loading or Unloading or entrustment to others of
     any aircraft owned, rented or chartered by, or loaned to, any Insured or on an Insured's behalf with or without
     crew.

2.   Section VI. Additional Exclusions C - Aircraft of this policy is deleted.

All other terms of your policy remain the same.




SU004 Ed. 10-02
©Case   3:17-cv-00433-TAV-HBG
  2002 The St. Paul Travelers Companies, Document     73-1
                                          Inc. All Rights     Filed
                                                          Reserved       04/03/19 Page 53 of 95 PageID
                                                                                                  Page 1 #:
                                                                                                         of 1
                                                          575
                                 Aircraft Products and Grounding Exclusion

This insurance does not apply to Bodily Injury or Property Damage arising out of the Products- Completed
Operations Hazard relating to:

    1.   Aircraft, including missiles or spacecraft, and any ground support or control equipment used with such
         aircraft;

    2.   Any other goods or products manufactured, sold, handled, or distributed by the Insured, or any services
         provided or recommended by the Insured or by others trading under the Insured's name, for use in the
         manufacture, repair, operations or use of any aircraft; or

    3.   Any articles furnished by the Insured or by others trading under the Insured's name, and installed in
         aircraft or used in connection with aircraft, or for spare parts for aircraft, including ground handling tools
         and equipment, training aids, instructions, manuals, blueprints, engineering or other advice or service
         relating to aircraft and any labor relating to such aircraft or articles.

It is further agreed that this insurance does not apply to Bodily Injury or Property Damage arising out of the
"grounding" of any aircraft.

The following word has or includes special meaning as used in this endorsement and described above:

    "Grounding" means the withdrawal of one or more aircraft from flight operations or the imposition of speed,
    passenger or load restrictions on such aircraft by reason of the existence of or alleged or suspected existence of,
    any defect, fault or condition in such aircraft, or any part thereof sold, handled or distributed by the Insured or
    manufactured, assembled or processed by any other person or organization according to specifications, plans,
    suggestions, orders or drawing of the Insured or with tools, machinery or other equipment furnished to such
    person or organizations by the Insured, whether such aircraft so withdrawn are owned or operated by the same
    or different persons, organizations or corporations. A grounding shall be deemed to commence on the date of
    an Occurrence which discloses such conditions or on the date of an aircraft is first withdrawn from service on
    account of such condition, whichever occurs first.

All other terms of your policy remain the same.




SU00S Ed. 10-02
©Case   3:17-cv-00433-TAV-HBG
  2002 The St. Paul Travelers Companies, Document     73-1
                                          Inc. All Rights     Filed
                                                          Reserved       04/03/19 Page 54 of 95 PageID
                                                                                                  Page 1 #:
                                                                                                         of 1
                                                          576
                                       Illinois Arnendatory Endorsement

This endorsement changes your policy to comply with, or otherwise respond to, Illinois law. Therefore, each
change made by this endorsement applies only to the extent:
    1. required by Illinois statutory or regulatory law; or
    2.   specifically described in the part of this endorsement which makes that change.

As a result, if the address shown for you in Item 1 of the Declarations of your policy is outside Illinois, each change
that is made to comply with Illinois statutory or regulatory law applies only if, and to the extent:
    1.   your policy provides coverage for damages that result from your operations in, or which affect, Illinois; and
    2.   that law applies to that coverage.

Section VII. Conditions D. Cancellation 2. is replaced with the following:

    2.   We may cancel this policy:

         (a). If your policy has been in effect 60 days or less, we can cancel for any reason during the policy period.
              If we do, we will mail a notice of cancellation to you and your agent or broker. The notice will state
              the reason for cancellation. If we cancel for nonpayment of premium, we'll send notice at least 10 days
              before coverage will end. If we cancel for any other reason, we will send the notice at least 30 days
              before coverage will end. :Mailing that notice to you at your mailing address shown in Item 1 of the
              Declarations shall be sufficient to prove such notice.

         (b). If your policy has been in effect more than 60 days, we can only cancel for one or more of the
              following reasons:
              (1). Nonpayment of premium;
              (2). You or your representatives have committed fraud or made a material misrepresentation;
              (3). You violated any of the terms and conditions of the policy;
              (4). The risk originally accepted has measurably increased;
              (5). Loss of reinsurance that provided coverage to us for all or a substantial part of your risk. This loss
                   must be certified to the Director of Insurance.
              (6). Director of Insurance determines that continuing this policy would put us in violation of this
                   state's insurance laws.
              If we cancel for any of these reasons, we will mail a notice to you and your agent or broker. If we
              cancel because of nonpayment of premium, we must mail to you not less than 10 days advance written
              notice stating when the cancellation is to take effect. If we cancel for any other reason, we must mail
              to you not less than 60 days advance written notice stating when the cancellation is to take effect.
              Mailing that notice to you at your mailing address shown in Item 1 of the Declarations shall be
              sufficient to prove such notice.

The following is added to Section VII. Conditions D. Cancellation:

    We may decide not to renew or continue this policy. If so, we will mail a notice of nomenewal to you and
    your agent or broker at least 60 days before the expiration date of this policy. The notice will show the reason
    for nomenewal. Even if we do not comply with these terms, this policy will end on the expiration date if:
         (a) You don't pay the premium or any installment that's due;
         (b) We've agreed to renew this policy; or
         (c) You've notified us or your agent or broker that you don't want to renew this policy.

All other terms of your policy remain the same.




SUl 33 Ed. 11-03
©Case   3:17-cv-00433-TAV-HBG
 2003 The  St. Paul Travelers Companies, Document      73-1
                                          Inc. All Rights     Filed
                                                          Reserved      04/03/19 Page 55 of 95 PageID
                                                                                                 Page 1 #:
                                                                                                        of 1
                                                          577
                                Illinois Amendment Of Cancellation Notice


Paragraph 2 of Section VII. Conditions, D. Cancellation is replaced by the following:

We may cancel this policy. If we cancel because of non-payment of premium, we must mail to you not less than 10
days advance written notice stating when the cancellation is to take effect. If we cancel for any other reason, we
must mail to you not less than 60 days advance written notice stating when the cancellation is to take effect.
Mailing that notice to you at the last mailing address known to us shall be sufficient to prove such notice.

All other terms of your policy remain the same.




SUl 36 Ed. 12-03
©Case   3:17-cv-00433-TAV-HBG
 2003 The  St. Paul Travelers Companies, Document      73-1
                                          Inc. All Rights     Filed
                                                          Reserved    04/03/19 Page 56 of 95 PageID
                                                                                               Page 1 #:
                                                                                                      of 1
                                                        578
                                           Cross Liability Exclusion

This insurance does not apply to Bodily Injury, Property Damage, Personal Injury or Advertising Injury to a
Named Insured caused by any other Named Insured.

All other tenns of your policy remain the same.




SU023 Ed. 10-02
©Case   3:17-cv-00433-TAV-HBG
  2002 The St. Paul Travelers Companies, Document     73-1
                                          Inc. All Rights     Filed
                                                          Reserved    04/03/19 Page 57 of 95 PageID
                                                                                               Page 1 #:
                                                                                                      of 1
                                                      579
                                        Designated Premises Limitation

This insurance only applies to Bodily Injury, Property Damage, Personal Injury or Advertising Liability arising
out of:

    1.   the ownership, maintenance, occupancy or use of the premises designated in the Schedule of Covered
         Premises, below, including any property located on such premises; or
    2.   any goods or products manufactured, distributed or serviced at or from such premises.


                                           Schedule of Covered Premises

Description and Location of Premises:

AS PER SCHEDULE ON FILE WITH COMPANY




All other terms of your policy remain the same.




SU028 Ed. 10-02
©Case   3:17-cv-00433-TAV-HBG
  2002 The St. Paul Travelers Companies, Document     73-1
                                          Inc. All Rights     Filed
                                                          Reserved    04/03/19 Page 58 of 95 PageID
                                                                                               Page 1 #:
                                                                                                      of 1
                                                       580
                                  Employee Benefits Liability Endorsement

1.   The following is added to section I. Coverage A:

     We will also pay on behalf of the Insured all sums in excess of the Retained Limit that the Insured
     becomes legally obligated to pay as damages by reason of liability imposed by law because of any negligent
     act, error or omission committed in the Administration of your Employee Benefits Program. However, the
     insurance provided by this endorsement will not be broader than the insurance provided by the applicable
     Scheduled Underlying Insurance or the applicable Scheduled Retained Limit for such damages.

2.   The following are added to section IV. Definitions :

     Administration means any of the following administrative functions:
     1. Providing information to Employees, including dependents and beneficiaries, with respect to eligibility
        for or scope of an Employee Benefit Program;
     2. Handling records in connection with an Employee Benefit Program; or
     3. Effecting or terminating any Employee's participation in a plan included in the Employee
        Benefit Program.

     Employee Benefit Program means any of the following plans:
     1. Group life insurance; group accident or health insurance; dental, vision and hearing plans; and flexible
        spending accounts; provided that no one other than an Employee may subscribe to such insurance or
        plans and such plans are generally available to those Employees who satisfy the plan's eligibility
        requirements;
     2. Profit sharing plans, employee savings plans, employee stock ownership plans, pension plans and
        stock subscription plans, provided that no one other than an Employee may subscribe to such plans
        and such plans are generally available to all Employees who are eligible under the plan;
     3. Unemployment insurance, social security benefits, workers compensation and disability benefits;
     4. Vacation plans; or
     5. Any other plan designated in the Schedule of Designated Plans below or added by endorsement to
        this policy.

                                            Schedule of Designated Plans
ALL OF THE ABOVE




All other terms of your policy remain the same.




SU035 Rev. 6-08
©Case   3:17-cv-00433-TAV-HBG
  2008 The Travelers Companies, Inc.       Document 73-1 Filed 04/03/19 Page 59 of 95 PageID
                                                                                        Page 1 #:
                                                                                               of 1
                                                     581
                                         Foreign Liability Exclusion

This insurance does not apply to Bodily Injury, Property Damage, Personal Injury or Advertising Injury that
occurs outside of the United States of America, its territories and possessions, Puerto Rico and Canada.

All other tenns of your policy remain the same.




SU045 Ed. 10-02
©Case   3:17-cv-00433-TAV-HBG
  2002 The St. Paul Travelers Companies, Document     73-1
                                          Inc. All Rights     Filed
                                                          Reserved    04/03/19 Page 60 of 95 PageID
                                                                                               Page 1 #:
                                                                                                      of 1
                                                      582
                                                   Lead Exclusion

This Insurance does not apply to:

    1.   Bodily Injury, Property Damage, Personal Injury or Advertising Injury arising out of the actual, alleged
         or threatened:

         a.   absorption, ingestion or inhalation of lead in any form by any person; or
         b.   existence of lead in any form.

    2.   Bodily Injury, Property Damage, Personal Injury or Advertising Injury arising out of the actual, alleged
         or threatened:

         a.   absorption, ingestion or inhalation of any other solid, liquid, gaseous or thermal irritant or contaminant,
              including smoke, vapors, soot, fumes, acids, alkalis, chemicals and Waste, in any form by any person; or
         b.   existence of any such other irritant or contaminant in any form;

         and that are part of any Claim or Suit that also alleges any Bodily Injury, Property Damage, Personal
         Injury or Advertising Injury described in paragraph 1. of this exclusion, above.

    3.   Any loss, cost or expense arising out of any request, demand, order or statutory or regulatory requirement
         that any Insured or others:

         a.   test for, monitor, clean up, remove, contain, treat, detoxify or neutralize lead in any form;
         b.   respond to, or assess, in any way the effects of lead in any form.

         Because lead, and any other such irritant or contaminant, are Pollutants, this exclusion applies in addition
         to any of the following exclusions that apply:

         a.   the pollution exclusion in this policy; or
         b.   any other pollution-related exclusion made part of this policy.

All other terms of your policy remain the same.




SU0S0 Ed. 10-02
©Case   3:17-cv-00433-TAV-HBG
  2002 The St. Paul Travelers Companies, Document     73-1
                                          Inc. All Rights     Filed
                                                          Reserved       04/03/19 Page 61 of 95 PageID
                                                                                                  Page 1 #:
                                                                                                         of 1
                                                           583
                                   Mold or Other Fungi or Bacteria Exclusion

This insurance does not apply to:

1.   Bodily Injury, Property Damage, Personal Injury or Advertising Injury arising out of the actual, alleged or
     threatened:

          a.   absorption, ingestion or inhalation of Mold or other fungi or Bacteria in any form by any person; or
          b.   existence of Mold or other fungi or Bacteria in any form;

          Paragraph 1 of this exclusion does not apply to:

          a.   Bodily Injury or Property Damage arising out of Mold or other fungi or Bacteria which are in, on or
               part of any good or product that is intended to be consumed as food, beverage or medicine;
          b.   Bodily Injury arising out of bacteria which are directly transmitted solely by or from another person to
               the person sustaining the Bodily Injury, or
          c.   Bodily Injury arising out of a bacterial infection which develops in connection with physical harm to
               the person sustaining the Bodily Injury, if such physical harm is not excluded by this paragraph of this
               exclusion, or by any other part of this exclusion, and a Claim or Suit is made or brought against the
               Insured because of such physical harm;

2.   Bodily Injury, Property Damage, Personal Injury or Advertising Injury arising out of the actual, alleged or
     threatened:

               1.   absorption, ingestion or inhalation of any other solid, liquid, gaseous or thermal irritant or
                    contaminant, including smoke, vapors, soot, fumes, acids, alkalis, chemicals and Waste, in any form
                    by any person; or
               2.   existence of any such other irritant or contaminant in any form;

          and that is part of any Claim or Suit that also alleges any Bodily Injury, Property Damage, Personal
          Injury, or Advertising Injury described in paragraph 1. of this exclusion, above; or

3.   Any loss, cost or expense arising out of any request, demand, order or statutory or regulatory requirement that
     any Insured or others:

          a.   test for, monitor, clean up, remove, contain, treat, detoxify or neutralize Mold or other fungi or
               Bacteria in any form; or
          b.   respond to, or assess in any way, the effects of Mold or other fungi or Bacteria in any form.

Because Mold or other fungi or Bacteria can be Pollutants, and such other irritants or contaminants are Pollutants,
this exclusion applies in addition to any of the following exclusions that apply:

     a.   the pollution exclusion in this policy; or
     b.   any other pollution-related exclusion made part of this policy.

For purposes of this endorsement only, the following words or phrases have or include special meaning:

     1.   Molds or other fungi means:
             a. any type or form of mold or mildew;
             b. any other type or form of fungus; or
             c. any mycotoxin, spore, scent or byproduct that is produced or released by such mold, mildew or
                 other fungus.




SU061 Ed. 10-02
©Case   3:17-cv-00433-TAV-HBG
  2002 The St. Paul Travelers Companies, Document     73-1
                                          Inc. All Rights     Filed
                                                          Reserved          04/03/19 Page 62 of 95 PageID
                                                                                                     Page 1 #:
                                                                                                            of 2
                                                             584
    2.   Bacteria means:
             a. any type or form of bacterium; or
             b. any mycotoxin, spore, scent or byproduct that is produced or released by such bacterium.

All other terms of your policy remain the same.




SU061 Ed. 10-02
 Case
Page 2 of3:17-cv-00433-TAV-HBG
          2                              Document
                                             © 2002 73-1
                                                     The St. Filed 04/03/19
                                                             Paul Travelers    Page 63
                                                                            Companies, Inc.of All
                                                                                              95 Rights
                                                                                                   PageID    #:
                                                                                                        Reserved
                                                     585
                                  Non-Concurrent Aggregate Endorsement




If any Scheduled Underlying Insurance or any Other Insurance providing coverage to the Insured has:

    1)   an aggregate limit of liability; and
    2)   a policy term which differs from the Policy Period of this policy;

then for the purpose of determining when this policy applies, any such aggregate shall not be reduced or exhausted
by any payment with respect to any Bodily Injury or Property Damage that occurs, or any Personal Injury or
Advertising Injury caused by an Occurrence committed, prior or subsequent to the Policy Period of this policy.

All other terms of your policy remain the same.




SU064 Ed. 10-02
©Case   3:17-cv-00433-TAV-HBG
  2002 The Travelers Indemnity CompanyDocument          73-1 Filed 04/03/19 Page 64 of 95 PageID
                                                                                            Page 1 #:
                                                                                                   of 1
                                                         586
                                       Occupational Disease Exclusion

This insurance does not apply to Bodily Injury to any Employee of the Insured arising out of any disease which is
caused or aggravated by the conditions of that Employee's employment by you.

This insurance also does not apply to Bodily Injury or Personal Injury to the spouse, child, parent, brother or
sister of that Employee as a consequence of such Bodily Injury described in the paragraph above.

This exclusion applies:

    1.   whether the Insured may be liable as employer or in any other capacity; and
    2.   to any obligation to share damages with or repay someone else who must pay damages because of such
         Bodily Injury or Personal Injury.

All other terms of your policy remain the same.




SU065 Ed. 10-02
©Case   3:17-cv-00433-TAV-HBG
  2002 The St. Paul Travelers Companies, Document      73-1
                                          Inc. All Rights     Filed
                                                          Reserved    04/03/19 Page 65 of 95 PageID
                                                                                               Page 1 #:
                                                                                                      of 1
                                                        587
                                       Professional Services Exclusion

This insurance does not apply to Bodily Injury, Property Damage, Personal Injury or Advertising Injury arising
out of the rendering of, or failure to render, any professional service by or on behalf of the Insured.

All other tenns of your policy remain the same.




SU074 Ed. 10-02
©Case   3:17-cv-00433-TAV-HBG
  2002 The St. Paul Travelers Companies, Document      73-1
                                          Inc. All Rights     Filed
                                                          Reserved    04/03/19 Page 66 of 95 PageID
                                                                                               Page 1 #:
                                                                                                      of 1
                                                      588
                                        Scheduled Underlying Insurance


Comprehensive General Liability                           Limits Of Liability

C:arrier                                                  General Aggregate.             $2,000, 000 (At Least)
Per Schedule On File (If Applicable)
                                                          Products/Completed Operations
Policy Number                                             Aggregate.                    $1,000,000 (At Least)
Per Schedule on File (If Applicable)
                                                          Personal and Advertising
                                                          Injury.                        $1,000, 000 (At Least)
Policy Period Per Schedule on file (If Applicable)
                                                          Each Occurrence.               $1,000,000 (At Least)
Coverage is:              D claims-made
                          ~ not claims-made



Automobile Liability                                      Limits Of Liability

                                                          Bodily Injury And Property Damage Combined.
Carrier                                                   Each Accident
Per Schedule On File (If Applicable)                      $1,000,000 CSL (At Least)

Policy Number                                             Bodily Injury.
Per Schedule on File (If Applicable)                      Each Person                    Each Accident
                                                          $                              $
Policy Period Per Schedule on file (If Applicable)
                                                          Property Damage.
                                                          Each Accident
                                                          $




Employers Liability                                       Limits Of Liability

Carrier                                                   Bodily Injury By Accident
Per Schedule On File (If Applicable)                      Each Accident
                                                          $100, 000 (At Least)
Policy Number
Per Schedule on File (If Applicable)                      Bodily Injury Disease
                                                          Policy Limit                   Each Employee
Policy Period Per Schedule on file (If Applicable)        $500, 000 (At Least)           $100, 000 (At Least)




Name of Insured                    Policy Number See Evidence                      Effective Date See Evidence
See Evidence                                                         Processing Date

SUl 09 Rev. 8-08
@Case   3:17-cv-00433-TAV-HBG
 2008 The   Travelers Indemnity Company.Document      73-1
                                         All rights reserved.   Filed 04/03/19 Page 67 of 95 PageID
                                                                                                Page #:
                                                       589
                                  Scheduled Underlying Insurance


Comprehensive General Liability                      Limits Of Liability

Carrier                                              General Aggregate.             $

                                                     Products/Completed Operations
Policy Number                                        Aggregate.                    $

                                                     Personal and Advertising
                                                     Injury.                        $
Policy Period
                                                     Each Occurrence.               $
Coverage is:           D claims-made
                       D not claims-made

Automobile Liability                                 Limits Of Liability

                                                     Bodily Injury And Property Damage Combined.
Carrier                                              Each Accident
                                                     $

Policy Number                                        Bodily Injury.
                                                     Each Person                    Each Accident
                                                     $                              $
Policy Period
                                                     Property Damage.
                                                     Each Accident
                                                     $




Employers Liability                                  Limits Of Liability

Carrier                                              Bodily Injury By Accident
                                                     Each Accident
                                                     $
Policy Number
                                                     Bodily Injury By Disease
                                                     Policy Limit                   Each Employee
Policy Period                                        $                              $




SUl 09 Rev. 8-08
 Case 23:17-cv-00433-TAV-HBG
Page                                 Document@ 73-1  Filed
                                               2008 The     04/03/19
                                                        Travelers       Page
                                                                  Indemnity   68 of 95
                                                                            Company.       PageID
                                                                                     All rights       #:
                                                                                                reserved.
                                                590
       Illinois Punitive Exemplary Or Multiple Damages And Fines Or Penalties Exclusion


This insurance does not apply to any punitive, multiple, treble or exemplary damages, or any fines or penalties.

However, if a Claim or Suit is brought against you for covered Bodily injury, Property Damage, Personal Injury or
Advertising Injury and the suit is seeking both compensatory and punitive, multiple, treble or exemplary damages,
we will have a duty to defend such Claim or Suit, subject to Section II. Defense, without liability for such punitive,
multiple, treble or exemplary damages.

All other terms of your policy remain the same.




SUl 26 Ed. 11-03
©Case   3:17-cv-00433-TAV-HBG
 2003 The  St. Paul Travelers Companies, Document      73-1
                                          Inc. All Rights     Filed
                                                          Reserved    04/03/19 Page 69 of 95 PageID
                                                                                               Page 1 #:
                                                                                                      of 1
                                                        591
                                                       Silica Exclusion


This insurance does not apply to:

1.   Bodily Injury, Property Damage, Personal Injury or Advertising Injury arising out of any actual, alleged or
     threatened:

     a.   absorption, ingestion or inhalation of silica in any form by any person; or

     b.   existence of silica in any form.

2.   Bodily Injury, Property Damage, Personal Injury or Advertising Injury arising out of any actual, alleged or
     threatened:

     a.   absorption, ingestion, or inhalation of any other solid, liquid, gaseous or thermal irritant or contaminant,
          including smoke, vapors, soot, fumes, acids, alkalis, chemicals and Waste, in any form by any person; or

     b.   existence of any such other irritant or contaminant in any form;

     and that are part of any Claim or Suit that also alleges any Bodily Injury, Property Damage, Personal Injury
     or Advertising Injury described in paragraph 1 of this exclusion above.

3.   Any loss, cost or expense arising out of any request, demand, order or statutory or regulatory requirement that
     any Insured or others:

     a.   test for, monitor, clean up, remove, contain, treat, detoxify or neutralize silica in any form; or

     b.   respond to, or assess, in any way the effects of silica in any form.

Because silica, and any other such irritants or contaminants, are Pollutants, this exclusion applies in addition to any
of the following exclusions that apply:

     a.   the pollution exclusion in this policy; or

     b.   any other pollution-related exclusion made part of this policy.


All other terms of your policy remain the same.




SU157 Ed. 8-04
©Case   3:17-cv-00433-TAV-HBG
  2004 The St. Paul Travelers Companies, Document     73-1
                                          Inc. All Rights     Filed
                                                          Reserved          04/03/19 Page 70 of 95 PageID
                                                                                                     Page 1 #:
                                                                                                            of 1
                                                             592
                             Unsolicited Communication Exclusion Endorsement


1.   The following is added to section V. Exclusions:

     Unsolicited Communication

     This insurance does not apply to Bodily Injury, Property Damage, Personal Injury or Advertising Injury:

     1.   arising out of the actual or alleged violation of any law or regulation that restricts or prohibits the
          transmitting of Unsolicited Communication; or

     2.   alleged in a Claim or Suit that also alleges a violation of any law or regulation that restricts or prohibits the
          transmitting of Unsolicited Communication.

2.   The following is added to section IV. Definitions :

     Unsolicited Communication means any communication, in any form, that:

     1.   is received by any person or organization; and

     2.   such person or organization did not ask to receive.

All other terms of your policy remain the same.




SUI 63 Ed. 10-04
©Case   3:17-cv-00433-TAV-HBG
  2004 The St. Paul Travelers Companies, Document      73-1
                                          Inc. All Rights     Filed
                                                          Reserved         04/03/19 Page 71 of 95 PageID
                                                                                                    Page 1 #:
                                                                                                           of 1
                                                            593
                                    Knowledge Of Occurrence or Claim


The following replaces section VII. Conditions I. Knowledge Of Occurrence or Claim

Knowledge of Occurrence or Claim

Knowledge of an Occurrence, Claim or Suit by your agent, servant or Employee shall not in itself constitute
knowledge by you, unless your Corporate Risk J\1anager or anyone working in the capacity as your Corporate Risk
Manager:
I. shall have received notice of such Occurrence, Claim or Suit from said agent, servant or Employee; or
2. otherwise has knowledge of such Occurrence, Claim or Suit.

All other terms of your policy remain the same.




SU203 Ed. 12-05
©Case   3:17-cv-00433-TAV-HBG
  2005 The St. Paul Travelers Companies, Document      73-1
                                          Inc. All Rights     Filed
                                                          Reserved    04/03/19 Page 72 of 95 PageID
                                                                                               Page 1 #:
                                                                                                      of 1
                                                      594
                                      Application of Limits of Insurance


1.   The following replaces the Section III. Limits Of Insurance B. of this policy:

     B.   The General Aggregate Limit is the most we will pay for all damages covered under Insuring Agreement I.
          Coverage except for:

          1.   damages included in the Products-Completed Operations Hazard; and
          2.   damages that would have been covered under any Automobile Liability type of coverage included m
               the Scheduled Underlying Insurance or Scheduled Retained Limits to which no aggregate limit
               applies, but aren't only because its applicable limit of liability is exhausted.

          For dam ages because of Bodily Injury or Property Dam age, if any one Scheduled Underlying Insurance
          or any one Scheduled Retained Limit contains aggregate limits in the same policy that apply separately to
          each Location or Project, other than an aggregate limit applying to the Products-Completed Operations
          Hazard, then the General Aggregate Limit stated in the Declarations will apply in the same manner as
          such aggregate limits of that Scheduled Underlying Insurance or Scheduled Retained Limit.

          However, with respect to COMMUNITY ASSOCIATIONS PROGRAM. INC                              and to each
          separate Certificate issued to members of COMMUNITY ASSOCIATIONS PROGRAM INC
          we will not pay more than TWO        times the General Aggregate Limit stated in Item 3 of the Declarations
          for the combined total of all damages covered under Insuring Agreement I. Coverage because of Bodily
          Injury and Property Damage that arises out of any Location or Project. For the purposes of determining
          the applicable General Aggregate Limit, each Location or Project that includes premises involving the same
          or connecting lots, or premises whose connection is interrupted only by a street, roadway, or waterway, or
          by a right-of-way of a railroad, will be considered a single Location or Project.

2.   The following is added to section III. Limits of Insurance:

     With respect to each separately numbered Certificate issued to members of
     COMMUNITY ASSOCIATIONS PROGRA.i.'1 INC                       , endorsed to this policy, and evidenced by
     monthly Bordeaux to us, the General Aggregate Limit will apply jointly to all Named Insureds shown on such
     Certificate.

3.   The following is added to Section IV. Definitions of this policy:

     Location means any premises, site or location that you rent or lease from others, or own.

     Project means any area away from any premises, site, or location that you rent or lease from others, or own,
     and at which you are performing operations pursuant to a contract or agreement.

4.   The following is added to section IV. Definitions R. Policy Period:

     For purposes of the beginning and ending date of coverage under this insurance for each Named Insured,
     Policy Period shall mean the period of time from the inception date shown on the applicable Certificate to the
     earlier of the expiration date shown on such Certificate or the termination date of this policy.

All other terms of your policy remain the same.




SU221 Ed. 3-06
©Case   3:17-cv-00433-TAV-HBG
  2006 The St. Paul Travelers Companies, Document      73-1
                                          Inc. All Rights     Filed
                                                          Reserved       04/03/19 Page 73 of 95 PageID
                                                                                                  Page 1 #:
                                                                                                         of 1
                                                          595
                          Auto Liability Limits of Insurance Endorsement -
                  Exception for Damages Not Subject to Underlying Aggregate Limit
                                   Applies Only to Auto Liability


The following replaces the first paragraph of Section III. Limits Of Insurance B. of this policy:

B.   The General Aggregate Limit is the most we will pay for all damages covered under Insuring Agreement I.
     Coverage except for:

     1.   damages included in the Products-Completed Operations Hazard; and

     2.   damages that would have been covered under any Automobile Liability type of coverage included in the
          Scheduled Underlying Insurance or Scheduled Retained Limits to which no aggregate limit applies.

All other terms of your policy remain the same.




SU244 Ed. 10-06
©Case   3:17-cv-00433-TAV-HBG
  2006 The St. Paul Travelers Companies, Document      73-1
                                          Inc. All Rights     Filed
                                                          Reserved     04/03/19 Page 74 of 95 PageID
                                                                                                Page 1 #:
                                                                                                       of 1
                                                         596
            Claims-Made Coverage and Extended Reporting Period Endorsement - Illinois

A. With respect to the coverage provided by this policy that applies in excess of the Scheduled Underlying
   Insurance listed directly below, which provides coverage on a claims-made basis, this policy also provides
   coverage on a claims-made basis:

     Scheduled Underlying Insurance Description: EMPLOYEE BENEFITS LIABILITY


     Scheduled Underlying Insurance Carrier: VARIOUS - AS PER SCHEDULE ON FILE WITH COMPANY


     Scheduled Underlying Insurance Policy#:     VARIOUS - AS PER SCHEDULE ON FILE WITH COMPANY


     Scheduled Underlying Insurance Limits: $1,000,000 EACH CLAIM/$1, 000, 000 AGGREGATE


     Scheduled Underlying Insurance Retroactive Date:



     Scheduled Underlying Insurance Description:


     Scheduled Underlying Insurance Carrier:


     Scheduled Underlying Insurance Policy #:


     Scheduled Underlying Insurance Limits:


     Scheduled Underlying Insurance Retroactive Date:



     Scheduled Underlying Insurance Description:


     Scheduled Underlying Insurance Carrier:


     Scheduled Underlying Insurance Policy #:


     Scheduled Underlying Insurance Limits:


     Scheduled Underlying Insurance Retroactive Date:



B.   Each of the following applies to such coverage provided by this policy on a claims-made basis:
     1.   The Bodily Injury or Property Damage must have occurred, the Personal Injury or Advertising Injury
          must have been caused by an Occurrence committed, or the negligent act, error, or omission must have
          been committed, on or after the Retroactive Date of this policy.

     2.   The Bodily Injury or Property Damage must have occurred, the Personal Injury or Advertising Injury
          must have been caused by an Occurrence committed, or the negligent act, error or omission must have



SU247 Rev. 6-08
©Case   3:17-cv-00433-TAV-HBG
  2008 The Travelers Indemnity Company.Document      73-1
                                        All rights reserved.   Filed 04/03/19 Page 75 of 95 PageID
                                                                                              Page 1 #:
                                                                                                     of 3
                                                        597
         been committed, on or before the earlier of the expiration date shown in Item 2 of the Declarations or the
         termination date of this policy.

    3.   The Claim or Suit for any Bodily Injury, Property Damage, Personal Injury, Advertising Injury or
         negligent act, error, or omission must have been first made or brought during the Policy Period or within
         60 days thereafter, or within any Extended Reporting Period provided under this policy. A Claim or Suit
         is deemed first made or brought when notice of such Claim or Suit is first received by any Insured or by
         us, whichever is earlier.

    4.   No insurance is provided by this policy for any Claim or Suit, or any notification being treated as a Claim
         or Suit, which is made or brought before the inception date shown in Item 2 of the Declarations and for
         which any Insured has given notice to any person or organization providing Other Insurance.

C. The following is added to section VII. Conditions F. Duties in the Event of an Occurrence, Claim or Suit but
   only with respect to this endorsement:
    4.   Notice of an Occurrence as described in F. l. above is not notice of a Claim or Suit. However, if:

         a.   we are notified during the Policy Period, as specified above, of an Occurrence; and
         b.   a Claim or Suit is made or brought within 36 months from the date we are notified of that Occurrence;

    then this policy will apply as if notice of that Claim or Suit has been made during the Policy Period.

D. The following is added to VII. Conditions:
    Extended Reporting Period

    1.   If this policy is cancelled or nomenewed for any reason, we will provide an Automatic Extended Reporting
         Period which extends the time to make or bring a Claim or Suit. The Automatic Extended Reporting
         Period begins at the end of the Policy Period and ends after five (5) years. Any Claim or Suit made or
         brought during the Automatic Extended Reporting Period shall be deemed to have been made during the
         Policy Period immediately preceding the Automatic Extended Reporting Period. The Limits of Liability
         will not be reinstated for the Automatic Extended Reporting Period.

    2.   An Additional Extended Reporting Period will apply instead of the Automatic Extended Reporting
         Period, but only if:
         a. The Insured requests it in writing within 60 days after the end of the Policy Period;
         b. The Insured has paid all premiums due for this policy at the time the Insured makes such request; and
         c. The Insured pays the additional premium for such Additional Extended Reporting Period as charged
             by us. The additional premium will not exceed 200% of the annual expiring premium.

    3.   Once the Additional Extended Reporting Period is effective, neither we nor you may cancel the Additional
         Extended Reporting Period, and we shall not refund any part of the premium paid for the Additional
         Extended Reporting Period for any reason.

    4.   Any Claim or Suit first made or brought during the Additional Extended Reporting Period will be deemed
         to have been made or brought on the last day of the Automatic Extended Reporting Period. The
         Additional Extended Reporting Period will not extend the Policy Period. The Limits of Liability of this
         policy will be reinstated but only for Claims or Suits made or brought during the Additional Extended
         Reporting Period.

    5.   Any insurance provided by this policy for Claims or Suits made or brought during the Additional Extended
         Reporting Period is excess over any Other Insurance providing coverage for such Claims or Suits after the
         Additional Extended Reporting Period begins.




SU247 Rev. 6-08
 Case
Page 2 of3:17-cv-00433-TAV-HBG
          3                               Document@ 73-1  Filed
                                                    2008 The     04/03/19
                                                             Travelers       Page
                                                                       Indemnity   76 of 95
                                                                                 Company.       PageID
                                                                                          All rights       #:
                                                                                                     reserved.
                                                     598
E. With respect to this endorsement only, the following are added to section IV. Definitions:

    Additional Extended Reporting Period means a period of 5 YRS OR THE LENGTH OF THE ADDTL EXTENDED
    REPORTING PERIOD IN YOUR SCHEDULED UNDERLYING INSURANCE, WHICHEVER IS LESS.
    starting with the expiration date of this policy, during which Claims or Suits may be first made or brought.
    Automatic Extended Reporting Period means a period of five (5) years, starting with the expiration date of this
    policy, during which Claims or Suits may be first made or brought.

    Retroactive Date means                  . If no retroactive date is shown, then the retroactive date of this policy
    is the same as the retroactive date shown on the applicable Scheduled Underlying Insurance listed in part A
    of this endorsement.
All other terms of your policy remain the same.




SU247 Rev. 6-08
©Case   3:17-cv-00433-TAV-HBG
  2008 The Travelers Indemnity Company.Document      73-1
                                        All rights reserved.     Filed 04/03/19 Page 77 of 95 PageID
                                                                                                Page 3 #:
                                                                                                       of 3
                                                         599
                                           Auto Liability Limitation


The following is added to section V. Exclusions:

Auto

This insurance does not apply to Bodily Injury, Property Damage, Personal Injury or Advertising Injury arising
out of the ownership, maintenance, operation, use, Loading or Unloading or entrustrnent to others of any Auto.

However, if insurance for such Bodily Injury, Property Damage, Personal Injury or Advertising Injury is provided
by any Scheduled Underlying Insurance or any Scheduled Retained Limit, then:
     1. this exclusion shall not apply; and
     2. the insurance provided by this policy will not be broader than the insurance provided by that Scheduled
        Underlying Insurance or that Scheduled Retained Limit.

All other terms of your policy remain the same.




SU257 Ed. 3-07
©Case   3:17-cv-00433-TAV-HBG
  2007 The St. Paul Travelers Companies, Document      73-1
                                          Inc. All Rights     Filed
                                                          Reserved    04/03/19 Page 78 of 95 PageID
                                                                                               Page 1 #:
                                                                                                      of 1
                                                      600
                         Abuse Or Molestation Exclusion Endorsement - Illinois

1.   The following is added to section V. Exclusions:

     Abuse or Molestation

     Bodily Injury, Property Damage, Personal Injury or Advertising Injury arising out of any act of Abuse or
     Molestation.

     However, this exclusion does not apply to the Insured's vicarious liability for such Bodily Injury or Personal
     Injury if insurance for such Bodily Injury or Personal Injury is provided by any Scheduled Underlying
     Insurance or Scheduled Retained Limit and then the insurance provided by this policy will not provide
     broader coverage than the insurance provided by that Scheduled Underlying Insurance or Scheduled Retained
     Limit.

2.   The following are added to section IV. Definitions :

     Abuse or Molestation means any illegal or offensive physical act or contact committed by any Perpetrator
     against any person who is:
     •   under 18 years of age;
     •   legally incompetent; or
     •   in the care, custody or control of any Insured and is physically or mentally incapable of consenting to such
         physical act or contact.

     Perpetrator means any of the following persons who actually or allegedly commit any illegal or offensive
     physical act or contact:
     •   you or your spouse, if you are an individual;
     •   your partners or members, or their spouses, if you are a partnership or joint venture;
     •   your managers or members, if you are a limited liability company;
     •   your executive officers or directors, if you are an organization other than a partnership, joint venture or
         limited liability company;
     •   your Employees or volunteer workers; or
     •   any other person acting together with any of the persons described in paragraphs 1. through 6. above.

All other terms of your policy remain the same.




SU289 Ed. 9-08
©Case   3:17-cv-00433-TAV-HBG
  2008 The Travelers Companies, Inc.       Document 73-1 Filed 04/03/19 Page 79 of 95 PageID
                                                                                        Page 1 #:
                                                                                               of 1
                                                     601
                            Crisis Management Service Expenses Endorsement

1.   The following is added to section I. Coverage:

     Crisis Management Service Expenses

     We will reimburse you, or pay on your behalf, Crisis Management Service Expenses arising out of a Crisis
     Management Event that first commences during the Policy Period. The most we will pay for all Crisis
     Management Service Expenses for all Crisis Management Events that first commence during the Policy Period
     is the Crisis Management Service Expenses Limit. The Crisis Management Service Expenses Limit is 1% of
     the General aggregate limit stated in Item 3.B. of the Declarations. A Crisis Management Event will be
     deemed to first commence at the time when any Executive Officer first becomes aware of an Occurrence that
     leads to a Crisis Management Event and will end when we determine that the crisis no longer exists, or when
     the Crisis Management Service Expenses Limit has been exhausted, whichever occurs first.

     A Retained Limit does not apply to Crisis Management Service Expenses.

     Any payment of Crisis Management Service Expenses that we make under this endorsement shall not be
     determinative of our obligations under this policy with respect to, nor create any duty to defend against or
     indemnify any Insured for, any Claim or Suit.

2.   The following is added to section III. Limits of Insurance:

     The most we will pay for Crisis Management Service Expenses arising out of all Crisis Management Events is
     the Crisis Management Service Expenses limit as stated in paragraph 1. above. Payment of any such Crisis
     Management Service Expenses is in addition to, and shall not reduce, any aggregate limits under this policy.

3.   The following is added to section IV. Definitions:

     Crisis Management Event means an Occurrence that an Executive Officer of the Named Insured reasonably
     determines has resulted, or may result, in:
     1. damages covered by this policy that are in excess of the total applicable limits of the Scheduled Underlying
         Insurance or Scheduled Retained Limit; and
     2. significant adverse regional or national media coverage.

     Crisis Management Service Expenses means the reasonable and necessary expenses you incur m:
     1. retaining a public relations consultant or firm, or a crisis management consultant or firm; or
     2. planning or executing your public relations campaign;
     to mitigate the negative publicity generated from a Crisis Management Event.

     Executive Officer means the:
     1. Chief Executive Officer;
     2. Chief Operating Officer;
     3. Chief Financial Officer;
     4. President;
     5. General Counsel;
     6. general partner (if the Named Insured is a partnership); or
     7. sole proprietor (if the Named Insured is a sole proprietorship);
     of the Named Insured, or any person acting in the same capacity as any individual listed above.




 CaseEd
SU300     12-09
        3:17-cv-00433-TAV-HBG         Document            73-1 Filed 04/03/19 Page 80 of 95 PageID #:
© 2009 The Travelers Indemnity Company                     602                                Page 1 of 2
4.   The following is added to section V. Exclusions:

     Newly Acquired, Controlled or Formed Entities

     Crisis Management Service Expenses arising out of a Crisis Management Event that occurred prior to the date
     you acquired, controlled or formed any other entity, even though an Executive Officer only first becomes aware
     of an Occurrence that leads to such Crisis Management Event after such date.

5.   The following is added to section VII. Conditions F. Duties in the Event of an Occurrence, Claim or Suit:

     You must also see to it that we are notified by telephone within 24 hours of a Crisis Management Event that
     may result in Crisis Management Service Expenses.

     You must also provide written notice as soon as practicable. To the extent possible, notice should include:
     a. how, when and where the Crisis Management Event took place;
     b. the names and addresses of any injured persons and witnesses;
     c. the nature and location of any Bodily Injury, Property Damage, Personal Injury or Advertising Injury
        arising out of the Crisis Management Event; and
     d. the reason it is likely to involve damages covered by this policy in excess of the Retained Limit and involve
        regional or national media coverage.

     You must submit all incurred expenses within 180 days after we have notified you of our determination that the
     Crisis Management Event no longer exists. Expenses submitted after 180 days of such notice are not
     reimbursable.

All other terms of your policy remain the same.




 Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 81 of 95SU300   PageID  #:
                                                                                  Ed 12-09
Page 2 of 2                           603         © 2009 The Travelers Indemnity Company
                                      Real Estate Development Exclusion


1.   The following is added to section V. Exclusions:

     Real Estate Development Activities

     This insurance does not apply to Bodily Injury or Property Damage arising out of any Real Estate
     Development Activities by or on behalf of any Insured.

     This exclusion does not apply to the repair, maintenance, renovation, alteration, or addition to an existing
     building owned by the Named Insured.

2.   The following is added to section IV. Definitions :

     Real Estate Development Activities includes the design, site preparation, construction, marketing, or sale of
     real property.


All other terms of your policy remain the same.




SUM235  Ed. 12-08
 Case 3:17-cv-00433-TAV-HBG                Document 73-1 Filed 04/03/19 Page 82 of 95 PageID #:
@ 2008 The Travelers Companies, Inc.                 604                                Page 1 of 1
                            Construction Work Or Completed Work Exclusion


1.   The following is added to section V. Exclusions:

     Construction work or completed work

     This insurance does not apply to Bodily Injury, Property Damage, Personal Injury, or Advertising Injury
     arising out of any Construction Work or Completed Work

     This exclusion does not apply to the repair, maintenance, renovation, alteration, or addition to an existing
     building owned by the Named Insured.

2.   The following words or phrases have or include special meaning as used in this endorsement and described
     below.

     Construction Work or Completed Work means the development, construction, reconstruction, or total
     renovation of any part of real property.


All other terms of your policy remain the same.




 Case 3:17-cv-00433-TAV-HBG
SUM236  Ed. 12-08                          Document 73-1 Filed 04/03/19 Page 83 of 95 PageID #:
© 2008 The Travelers Companies, Inc.                 605                                Page 1 of 1
 ADDITIONAL TERMS & CONDITIONS ENDORSEMENT - "LRO" REAL ESTATE &                                                                  ~
 HOSPITALITY UMBRELLA PROGRAM - SPECIAL TY COMMERCIAL UMBRELLA
 LIABILITY
                                                                                                         TRAVELERSJ
This endorsement changes your policy.

How Coverage is Changed

There are multipe changes that are explained below. Section Ill. Limits of Insurance, B. 2. is hereby deleted.

Section IV. Definitions, N. 1. is hereby deleted and replaced with the following:

          N. Named Insured means:
                 1. Any person or Organization listed in the "Named Insured" section of the "Evidence of Insurance & Purchasing
                    Group Membership" or in the "Schedule of Named Insureds - Endorsement."

Section IV. Definitions, N. 2. is hereby deleted.

Section VII. Conditions, D. Cancellation is amended to add the following:

          Flat Cancellations

                    Flat cancellations are not permitted.

          Earliest Date Policy Can Be Cancelled, If Cancelled By You

                    The date that an ACORD Lost Policy Release is received at the fcilowing address is the earliest date that this policy
                    may be cancelled:
                                       McGowan & Company, Inc. - Home Office
                                       Old Forge Centre
                                       20595 Lorain Road
                                       Fairview Park, OH 44126
                                       Fax: (440) 333-3214

          Lost Policy Release Required to Cancel

                    This policy may only be cancelled by having your insurance broker send or fax an ACORD Lost Policy Release,
                    signed by you, as Insured, and signed by that insurance broker, to the following address or facsimile number:

                                         McGowan & Company, Inc. - Home Office
                                         Old Forge Centre
                                         20595 Lorain Road
                                         Fairview Park, OH 44126
                                         Fax: (440) 333-3214

Section VII. Conditions is amended to add the fcilowing:

          Minimum Earned Premium

                    The minimum earned premium shall be $1,000.00.

          Reinstatement

                    We are under no obligation to reinstate this pciicy once this pciicy has been cancelled for non-payment.




 40502 Ed 1-80 (v01.01 .2009) Printed in U.S.A.               Customized Form
 Page 1 of 2
Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 84 of 95 PageID #:
                                     606
                                                                                                                                    ~
                                                                                                          TRAVELERSJ
          Automatic Non-Renewal

                    This policy is automatically non-renewed on its expiration date. As of this policy's expiration date, we may or may not
                    offer you a renewal. If we offer you a renewal, we may offer you a renewal with terms and conditions that are
                    different from those of this pd icy. Further, if we offer you a renewal, the premium may increase more than 25% as
                    compared to this policy's price.

          Underlying General Liability & Liquor Liability Policies Must Be Written With "Each Occurrence" and "General
          Aggregate" Limits That Apply On a "Per Location" Basis

                    All underlying General Liability and Liquor Liability policies must be written so that their "Each Occurrence" and
                    "General Aggregate" limits apply on a "per location" basis. If they do not, the terms, conditions, exclusions, and limits
                    of this Umbrella pdicy shall apply as if each underlying General Liability and Liquor Liability policy had been written
                    so that its "Each Occurrence" and "General Aggregate" limits appied on a "per location" basis.

Other Terms

This endorsement supersedes any term or condition of the policy granting coverage to the contrary, but may be superseded by the
"Evidence of Insurance & Purchasing Group Membership."


All other terms of your policy remain the same.




 40502 Ed 1-80 (v01.01 .2009) Printed in U.S.A.               Customized Form
 Page 2 of 2
Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 85 of 95 PageID #:
                                     607
 ADDITIONAL TERMS & CONDITIONS ENDORSEMENT - "LRO" REAL ESTATE &                                                                   ~
 HOSPITALITY UMBRELLA PROGRAM - SPECIAL TY COMMERCIAL UMBRELLA
 LIABILITY
                                                                                                          TRAVELERSJ
This endorsement changes your policy.

How Coverage is Changed

There are multipe changes that are expained below.

It is agreed that section V. Exclusions is amended to add the following exclusions:

This insurance shall not apply to:

          Discrimination

                    Bodily Injury, Property Damage, Personal Injury, or Advertising Injury, or any other liability, damage, loss, cost,
                    Claim, Suit, or expense arising from or in connection with discrimination based on race, religion, nationality, national
                    origin, ccior, creed, sex, sexual preference, marital status, physical disability, or impairment.

          Pool Slides & Diving Boards

                    Bodily Injury, Property Damage, Personal Injury, or Advertising Injury, or any other liability, damage, loss, cost,
                    Claim, Suit, or expense arising from or in connection with the use, ownership, maintenance, or operation of pod
                    slides or diving boards.

          Marinas & Marina Facilities

                    Bodily Injury, Property Damage, Personal Injury, or Advertising Injury, or any other liability, damage, loss, cost,
                    Claim, Suit, or expense arising from or in connection with the use, ownership, maintenance, or operation of marinas,
                    including, but notlimited to, gas docks and boat repair facilities.

          Vacant Buildings

                    Bodily Injury, Property Damage, Personal Injury, or Advertising Injury, or any other liability, damage, loss, cost,
                    Claim, Suit, or expense arising from or in connection with the use, ownership, maintenance, or operation of vacant
                    buildings.

          Sexual or Physical Abuse or Molestation

                    Bodily Injury, Property Damage, Personal Injury, or Advertising Injury, or any other liability, damage, loss, cost,
                    Claim, Suit, or expense arising from or in connection with sexual or physical abuse or mciestation.

          Day Care Facilities or Preschools

                    Bodily Injury, Property Damage, Personal Injury, or Advertising Injury, or any other liability, damage, loss, cost,
                    Claim, Suit, or expense arising from or in connection with the use, ownership, maintenance, or operation of day care
                    facilities or preschocis.

          Water Skiing or Water Skiing Facilities

                    Bodily Injury, Property Damage, Personal Injury, or Advertising Injury, or any other liability, damage, loss, cost,
                    Claim, Suit, or expense arising from or in connection with waterskiing or the use, ownership, maintenance, or
                    operation of water skiing facilities.




 40502 Ed 1-80 (v01 .01 .2009) Printed in U.S.A.              Customized Form
 Page 1 of 2

Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 86 of 95 PageID #:
                                     608
                                                                                                                                   ~
                                                                                                          TRAVELERSJ
          Personal Liability

                     Bodily Injury, Property Damage, Personal Injury, or Advertising Injury, or any other liability, damage, loss, cost,
                     Claim, Suit, or expense arising from or in connection with the Personal Liability (as opposed to Commercial Liability)
                     of the Insured, meaning any liability, damage, loss, cost, Claim, Suit, or expense that is covered by a Personal
                     Automobile Liability pciicy, a Homeowners Liability pciicy, a Condominium Owners Liability policy, a Tenants Liability
                     pciicy, a Personal Watercraft Policy, or a Personal Excess Liability or Umbrella pciicy.

          Electrical Wiring or Conduit Leading to Boat Docks or Boat Slips & the Discharge of Electricity

                     Bodily Injury, Property Damage, Personal Injury, or Advertising Injury, or any other liability, damage, loss, cost,
                     Claim, Suit, or expense arising from or in connection with the discharge of electricity by electrical wiring or conduit
                     leading to boat docks or boat slips.

          Dispensation & Storage of Petroleum for Vehicles

                     Bodily Injury, Property Damage, Personal Injury, or Advertising Injury, or any other liability, damage, loss, cost,
                     Claim, Suit, or expense arising from or in connection with the dispensation or storage, whether above-ground or
                     underground, of petroleum-based products used to fuel motor vehicles, automobiles, watercraft, or aircraft.

          Firearms

                     Bodily Injury, Property Damage, Personal Injury, or Advertising Injury, or any other liability, damage, loss, cost,
                     Claim, Suit, or expense arising from or in connection with the discharge of firearms by an employee, agent, or
                     representative of the Insured while acting within the scope of his or her duties, or the Insured, or a security guard
                     empoyed by the Insured, or a security guard employed by a third party contractor hired by the Insured.

          Watercraft

                     Bodily Injury, Property Damage, Personal Injury, or Advertising Injury, or any other liability, damage, loss, cost,
                     Claim, Suit, or expense arising from or in connection with the use, ownership, maintenance, or operation of
                     watercraft, including, but not limited to jet skis, water bikes, and Ski-Doos©.

          Parasailing & Hang-Gliding

                     Bodily Injury, Property Damage, Personal Injury, or Advertising Injury, or any other liability, damage, loss, cost,
                     Claim, Suit, or expense arising from or in connection with parasailing and hang-gliding.

          Snowmobiles & All-Terrain Vehicles

                     Bodily Injury, Property Damage, Personal Injury, or Advertising Injury, or any other liability, damage, loss, cost,
                     Claim, Suit, or expense arising from or in connection with the use, ownership, maintenance, or operation of
                     snowmobiles and all-terrain vehicles. This exclusion does not apply to golf carts.

          Automobile Racing &Automobiles Used for Racing Purposes

                     Bodily Injury, Property Damage, Personal Injury, or Advertising Injury, or any other liability, damage, loss, cost,
                     Claim, Suit, or expense arising from or in connection with automobile racing or the use, ownership, maintenance, or
                     operation of automobiles used for racing purposes.

Other Terms
This endorsement supersedes any term or condition of the policy granting coverage to the contrary, but may be superseded by the
"Evidence of Insurance & Purchasing Group Membership."

All other terms of your policy remain the same.

 40502 Ed 1-80 (v01.01 .2009) Printed in U.S.A.               Customized Form
 Page 2 of 2
Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 87 of 95 PageID #:
                                     609
          EXHIBIT 5 TO SUGGS DECLARATION




Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 88 of 95 PageID #:
                                     610
                                          File Number               6348-402-4




  To all to whom these Presents Shall Come, Greeting:
  I, Jesse White, Secretary of State of the State of Illinois, do hereby
  certify that I am the keeper of the records of the Department of
  Business Services. I certify that
   COMMUNITY ASSOCIATIONS PG, INC., A DOMESTIC CORPORATION, INCORPORATED
   UNDER THE LAWS OF THIS STATE ON APRIL 01, 2004, APPEARS TO HAVE COMPLIED
   WITH ALL THE PROVISIONS OF THE GENERAL NOT FOR PROFIT CORPORATION ACT
   OF THIS STATE, AND AS OF THIS DATE, IS IN GOOD STANDING AS A DOMESTIC
   CORPORATION IN THE STATE OF ILLINOIS.




                                             In Testimony Whereof, I hereto set
                                             my hand and cause to be affixed the Great Seal of
                                             the State of Illinois, this    3RD
                                             day of        APRIL    A.D.       2019       .


Authentication #: 1909301164 verifiable until 04/03/2020
 Authenticate at: http://www.cyberdriveillinois.com
                                                                     SECRETARY OF STATE


    Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 89 of 95 PageID #:
                                         611
          EXHIBIT 6 TO SUGGS DECLARATION




Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 90 of 95 PageID #:
                                     612
                                               LAW OFFICES

                     BLACK MCLAREN JONES RYLAND & GRIFFEE
                                       A   PROFESSIONAL CORPORATION

                                 530 OAK COURT DRIVE, SUITE 360
                                   MEMPHIS, TENNESSEE 381 1 7
                                       TELEPHONE 901-762-0535
                                       TELECOPIER 901-762-0539


  AMY WORRELL STERLING:                                               FIRM WEBSITE:
  ASTER LI NG@BLAC KMC LAW.COM                                        WWW.B MJ RG LAW. COM


                                            March 4, 2019


  VIA EMAIL
  [gilknox@sidgilreath.com]
  Sidney Gilreath, Esq.
  GILREATH     &   ASSOCIATES, PLLC
  550 Main Avenue, Suite 600
  Knoxville, Tennessee 37902

  VIA EMAIL
  [ksuggs@jjsjustice.com]
  Kenneth M. Suggs, Esq.
  Jason B. Penn, Esq.
  Tara C. Posner, Esq.
  JANET, JENNER       &   SUGGS, LLC
  Commerce Center E., Ste. 165
  1777 Reisterstown Road
  Baltimore, Maryland 21208

         RE:       Fritz et al. v. St. Paul Fire and Marine Insurance Co.
                   Docket No. 3:17-CV-433

  Dear Counsel:

       We are in receipt of your correspondence dated February 27,
  2019, regarding St. Paul's prior discovery responses.     Please
  consider this as St. Paul's response to the issues discussed in
  that letter.

       The privilege log is below, and we have amended the answer
  to J. Fritz's Interrogatory No. 11.          Additionally, we are
  providing    amended   or     supplemental    answers    to    other
  interrogatories,    as  noted    below,   based   on   our   ongoing
  investigation of this case.         Finally, we are enclosing a
  supplemental   production   of    documents   Bates   numbered   SP-
  FRITZ000106-000122.




Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 91 of 95 PageID #:
                                     613
  Counsel
  March 4, 2019
  Page 2


               REVISED ANSWERS TO INTERROGATORIES PROPOUNDED BY
                              JESSICA FRITZ

  3.      Describe the circumstances of how the Insured came to be a named insured under the
  policy at issue in this case (evidence no. ZUP14S9493712NF-52908).

  Answer: St. Paul objects as the Interrogatory partially seeks information that is within the
  possession and/or knowledge of Plaintiffs, including but not limited to Plaintiffs' relationship
  and dealings with McGowan Program Administrators and Madison Insurance Group. Without
  waiving the foregoing, at the time in question, McGowan Program Administrator was the
  program administrator with respect to the program in question, Community Associations PG
  INC (LRO). As program administrator, McGowan had authority to accept applications, price
  policies, underwrite policies, issue policies, and provide policyholder services for Risk
  Purchasing Group products, which includes the program policy at issue. McGowan contracts
  with retail agents and wholesale brokers to distribute and accept submissions for McGowan Risk
  Purchasing Group products. Upon information and belief, the Insured (Laxmiji, LLC) worked
  with its retail agent, Madison Insurance Group, to obtain policies. Madison Insurance Group
  could not, and did not, solicit an application for the policy at issue directly from St. Paul; nor was
  Madison Insurance Group acting through its agency agreement with Travelers, as the agency
  relationship between Madison Insurance Group and Travelers was inapplicable to program
  policies. Instead, upon information and belief, Madison Insurance Group worked through a
  wholesaler broker, Appalachian Underwriters, to obtain the program policy for Laxmiji, LLC
  from McGowan. Madison Insurance Group did not have a relationship with McGowan;
  Appalachian Underwriters, however, did have a relationship with McGowan as a wholesale
  broker appointed by McGowan. On or around June 27, 2012, McGowan received the umbrella
  application submission for Laxmiji, LLC directly from Appalachian Underwriters. McGowan
  then provided a quote to Appalachian Underwriters. At the same time, McGowan sought
  authorization to Indicate / Quote / Bind from Travelers Insurance Company, and the
  authorization was provided by Vanessa Chan. McGowan bound the account with Appalachian
  Underwriters effective 6/28/12 through 6/28/13. The policy number was ZUP14S9493712 NF
  52908. On 6/26/13, McGowan received authorization to Indicate / Quote / Bind the policy
  renewal from Vanessa Chan of Travelers Insurance Company. McGowan bound the renewal
  account with Appalachian Underwriters effective 6/28/13 through 6/28/14. The policy number
  was ZUP14S9493712NF-52908.

  4.      Describe the relationship between Madison Insurance Group and you during the policy
  period.

  Answer: An agency contract between Madison Insurance Group Inc. and The Travelers
  Indemnity Company was in effect at the inception of and for the duration of the 6/29/2013 to
  6/28/2014 policy period. The agency contract authorized Madison Insurance Group to solicit
  applications for policies and bind, execute, and service policies. It did not, however, authorize
  Madison Insurance Group to act as agent for St. Paul/Travelers with respect to claims.


Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 92 of 95 PageID #:
                                     614
  Counsel
  March 4, 2019
  Page 3


  Additionally, the agency contract between Madison Insurance Group and Travelers had no
  application to a program policy such as the one the Insured here obtained.

  7.      How was Madison Insurance Group compensated when it sold a policy you issued during
  the policy period?

  Answer: St. Paul objects to this Interrogatory as it requests compensation information that is
  irrelevant to the claims in this litigation because it has no relation to any claims or defense as to
  whether Plaintiffs' claims are covered by the terms of the policy. Further, St. Paul objects as the
  Request seeks confidential information regarding St. Paul's relationship with entities not parties
  to this litigation. Without waiving the foregoing, upon information and belief, Madison
  Insurance Group may have been compensated by Appalachian Underwriters, which would have
  been compensated by McGowan.

  8.    Please state the amount and nature of compensation paid by you to Madison Insurance
  Group during the policy period.

  Answer: St. Paul objects to this Interrogatory as it requests compensation information that is
  irrelevant to the claims in this litigation and requests confidential information regarding St.
  Paul's relationship with entities not parties to this litigation. Without waiving the foregoing, St.
  Paul did not compensate Madison Insurance Group for the program policy at issue.

  11.    Have you ever authorized Madison Insurance Group to accept notice of a potential claim
  against one of your insureds, or ratified its acceptance of such notice? If so, describe the
  circumstances of that authority.

  Answer: St. Paul objects to this Interrogatory on the basis that it is irrelevant, overly broad, and
  unduly burdensome. It seeks company-wide information as to any notice related to any
  policyholder, company-wide, irrespective whether it involved an underlying primary policy
  versus an umbrella or excess policy, or involved a Tennessee policyholder or policyholder in
  another state or country. In this case, the policy at issue was part of McGowan's Risk
  Purchasing Group products, written through McGowan Program Administrators. McGowan
  could accept notice of a claim and was required to report such claims to Travelers. Madison
  Insurance Group, however, did not have any authority to accept notice of any claims for such
  program policies. Further, here the policy provisions required Laxmiji, LLC to notify The
  Travelers Companies specifically of potential claim, claim, litigation, or judgment. No such
  notice was provided.

  14.   Identify any person or entity with whom you had a relationship during the policy period
  who became aware of a potential claim against the Insured for damages resulting from carbon
  monoxide exposure.

  Answer: St. Paul had a relationship with Madison Insurance Group, Oak Ridge, TN, but the
  relationship was not applicable to the program policy at issue.


Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 93 of 95 PageID #:
                                     615
  Counsel
  March 4, 2019
  Page 4


  16.     Describe any and all relationships between you and McGowan Program Administrators
  during the policy period.

  Answer: From approximately 2004 through 2017, McGowan was a program administrator of
  Travelers for a variety of umbrella programs, including the program in question, Community
  Associations PG INC (LRO). As program administrator, McGowan had authority to accept
  applications, price policies, underwrite policies, issue policies, and provide policyholder services
  for Risk Purchasing Group products, which includes the program policy at issue.

                                          PRIVILEGE LOG

         Documents that are being withheld from St. Paul's discovery

  responses       because       they     are    protected       from     disclosure        on    the

  basis of privilege are identified below.                           We reserve the right

  to supplement the privilege log as necessary.

  Description                                                Privilege

  St. Paul/Travelers' claim file                             Attorney-client
  materials for the time period                              privilege and/or Work
  subsequent to the filing date of                           Product
  the instant lawsuit. These
  materials were prepared in
  anticipation of litigation and.
  include communications between
  Travelers and its counsel.
  File of Black McLaren Jones                                Attorney-client
  Ryland & Griffee                                           privilege and/or Work
                                                             Product
  File of Spicer Rudstrom                                    Attorney-client
                                                             privilege and/or Work
                                                             Product
  File of St. Paul/Travelers'                                Attorney-client
  legal department                                           privilege and/or Work
                                                             Product




Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 94 of 95 PageID #:
                                     616
  Counsel
  March 4, 2019
  Page 5


       We trust this letter should resolve the issues raised.
  Should you have any questions or want to discuss these further,
  please let me know.

                                        Sincerely,




  AWS/clw
  Enclosures
  cc:   Michael G. McLaren, Esq.     (Via Email)




Case 3:17-cv-00433-TAV-HBG Document 73-1 Filed 04/03/19 Page 95 of 95 PageID #:
                                     617
